

 
 

--------------------------------------------------------------------------------

 
MODTECH HOLDINGS, INC.,
 
as Borrower
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LOAN AND SECURITY AGREEMENT
 
Dated as of March 31, 2006
 
$25,000,000
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CERTAIN FINANCIAL INSTITUTIONS,
 
as Lenders
 
and
 
BANK OF AMERICA, N.A.,
 
as Agent
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



    Page       
SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION
1
     
1.1
Definitions
1
1.2
Accounting Terms
24
1.3
Certain Matters of Construction
24
     
SECTION 2.
CREDIT FACILITIES
25
     
2.1
Revolver Commitment
25
2.2
[Intentionally Omitted]
27
2.3
Letter of Credit Facility
27
     
SECTION 3.
INTEREST, FEES AND CHARGES
29
     
3.1
Interest
29
3.2
Fees
31
3.3
Computation of Interest, Fees, Yield Protection
32
3.4
Reimbursement Obligations
32
3.5
Illegality
32
3.6
Increased Costs
33
3.7
Capital Adequacy
34
3.8
Mitigation
34
3.9
Funding Losses
34
3.10
Maximum Interest
34
     
SECTION 4.
LOAN ADMINISTRATION
35
     
4.1
Manner of Borrowing and Funding Revolver Loans
35
4.2
Defaulting Lender
37
4.3
Number and Amount of LIBOR Loans; Determination of Rate
37
4.4
Borrower Agent
37
4.5
One Obligation
38
4.6
Effect of Termination
38
     
SECTION 5.
PAYMENTS
38
     
5.1
General Payment Provisions
38
5.2
Repayment of Revolver Loans
38
5.3
[Intentionally Omitted]
39
5.4
Payment of Other Obligations
39
5.5
Marshaling; Payments Set Aside
39
5.6
Post-Default Allocation of Payments
39
5.7
Application of Payments
40
5.8
Loan Account; Account Stated
40
5.9
Taxes
40
5.10
Withholding Tax Exemption
41
5.11
Nature and Extent of Each Borrower’s Liability
41

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
 

    Page      
SECTION 6.
CONDITIONS PRECEDENT
44
     
6.1
Conditions Precedent to Initial Loans
44
6.2
Conditions Precedent to All Credit Extensions
45
6.3
Limited Waiver of Conditions Precedent
46
6.4
Conditions Subsequent
46
     
SECTION 7.
COLLATERAL
46
     
7.1
Grant of Security Interest
46
7.2
Lien on Deposit Accounts; Cash Collateral
47
7.3
Real Estate Collateral
48
7.4
Other Collateral
48
7.5
No Assumption of Liability
49
7.6
Further Assurances
49
7.7
Foreign Subsidiary Stock
49
     
SECTION 8.
COLLATERAL ADMINISTRATION
49
     
8.1
Borrowing Base Certificates
49
8.2
Administration of Accounts
49
8.3
Administration of Inventory
50
8.4
Administration of Equipment
51
8.5
Administration of Deposit Accounts
51
8.6
General Provisions
52
8.7
Power of Attorney
53
     
SECTION 9.
REPRESENTATIONS AND WARRANTIES
54
     
9.1
General Representations and Warranties
54
9.2
Complete Disclosure
60
     
SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS
60
     
10.1
Affirmative Covenants
60
10.2
Negative Covenants
63
10.3
Financial Covenants
68
     
SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
68
     
11.1
Events of Default
68
11.2
Remedies upon Default
70
11.3
License
71
11.4
Setoff
71
11.5
Remedies Cumulative; No Waiver
71
     
SECTION 12.
AGENT
72
     
12.1
Appointment, Authority and Duties of Agent
72
12.2
Agreements Regarding Collateral and Field Examination Reports
73

 
iii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 

    Page      
12.3
Reliance By Agent
74
12.4
Action Upon Default
74
12.5
Ratable Sharing
74
12.6
Indemnification of Agent Indemnitees
75
12.7
Limitation on Responsibilities of Agent
75
12.8
Successor Agent and Co-Agents
76
12.9
Due Diligence and Non-Reliance
76
12.10
Replacement of Certain Lenders
77
12.11
Remittance of Payments and Collections
77
12.12
Agent in its Individual Capacity
78
12.13
Agent Titles
78
12.14
No Third Party Beneficiaries
78
     
SECTION 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
78
     
13.1
Successors and Assigns
78
13.2
Participations
79
13.3
Assignments
79
13.4
Tax Treatment
80
13.5
Representation of Lenders
80
     
SECTION 14.
MISCELLANEOUS
80
     
14.1
Consents, Amendments and Waivers
80
14.2
Indemnity
81
14.3
Notices and Communications
81
14.4
Performance of Borrowers’ Obligations
82
14.5
Credit Inquiries
82
14.6
Severability
82
14.7
Cumulative Effect; Conflict of Terms
83
14.8
Counterparts; Facsimile Signatures
83
14.9
Entire Agreement
83
14.10
Obligations of Lenders
83
14.11
Confidentiality
83
14.12
[Intentionally Omitted]
84
14.13
GOVERNING LAW
84
14.14
Consent to Forum; Arbitration
84
14.15
Waivers by Borrowers
85
14.16
Patriot Act Notice
86

 
iv

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
LIST OF EXHIBITS AND SCHEDULES
 


Exhibit A
Assignment and Acceptance
Exhibit B
Assignment Notice
   
Schedule 1.1
Commitments of Lenders
Schedule 8.5
Deposit Accounts
Schedule 8.6.1
Business Locations
Schedule 9.1.4
Names and Capital Structure
Schedule 9.1.5
Former Names and Companies
Schedule 9.1.8
Disclosed Losses
Schedule 9.1.10
Taxes Owed by Subsidiaries
Schedule 9.1.12
Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.15
Environmental Matters
Schedule 9.1.16
Restrictive Agreements
Schedule 9.1.17
Litigation
Schedule 9.1.19
Pension Plans
Schedule 9.1.21
Labor Contracts
Schedule 10.2.2
Existing Liens
Schedule 10.2.17
Existing Affiliate Transactions

 
v

--------------------------------------------------------------------------------



LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT is dated as of March 31, 2006, among MODTECH
HOLDINGS, INC., a Delaware corporation (“Borrower Agent”) and those Subsidiaries
of Borrower Agent set forth on the signature pages hereto or which hereafter
become parties hereto (individually, a “Borrower” and collectively,
“Borrowers”), the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a national
banking association, as agent for the Lenders (“Agent”).
 
R E C I T A L S:
 
Borrowers have requested that Lenders make available a credit facility, to be
used by Borrowers to finance their mutual and collective business enterprise.
Lenders are willing to provide such credit facility on the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
 
1.1 Definitions. As used herein, the following terms have the meanings set forth
below:
 
Account - as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
 
Account Debtor - a Person who is obligated under an Account, Chattel Paper or
General Intangible.
 
Accounts Formula Amount - 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by two-tenths of one percent for
each one-tenth of one percent that the Dilution Percent exceeds 7.5%.
 
Adjusted LIBOR - for any Interest Period, with respect to LIBOR Loans, the per
annum rate of interest (rounded upward, if necessary, to the nearest 1/8th of
1%) appearing on Telerate Page 3750, or if such page is unavailable, the Reuters
Screen LIBO Page (or any successor page of either, as applicable), as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if the Reuters
Screen LIBO Page is used and more than one rate is shown on such page, the
applicable rate shall be the arithmetic mean thereof. If for any reason none of
the foregoing rates is available, the Offshore Base Rate shall be the rate per
annum determined by Agent as the rate of interest at which Dollar deposits in
the approximate amount of the applicable LIBOR Loan would be offered to major
banks in the offshore Dollar market at or about 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If the Board of Governors shall impose a
Reserve Percentage with respect to LIBOR deposits, then Adjusted LIBOR shall
equal the amount determined above, divided by 1 minus the Reserve Percentage.
 
1

--------------------------------------------------------------------------------


 
Affiliate - with respect to any Person, another Person (a) who directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such first Person; (b) who beneficially owns 10% or
more of the voting securities or any class of Equity Interests of such first
Person; (c) at least 10% of whose voting securities or any class of Equity
Interests is beneficially owned, directly or indirectly, by such first Person;
or (d) who is an officer, director, partner or managing member of such first
Person. “Control” means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through ownership of Equity Interests, by contract or otherwise.
 
Agent Indemnitees - Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
 
Agent Professionals - attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
 
Allocable Amount - as defined in Section 5.11.3.
 
Anti-Terrorism Laws - any laws relating to terrorism or money laundering,
including the Patriot Act.
 
Applicable Law - all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
Applicable Margin - with respect to any Type of Loan, the margin set forth
below, as determined by the EBITDA (measured on the first day of each Fiscal
Quarter, on a trailing 12 month basis) for the immediately preceding Fiscal
Quarter:
 
Level
 
EBITDA
 
Base Rate Revolver Loans
 
LIBOR Revolver Loans
 
I
 
 
< 10,000,000
   
0.75
%
 
3.00
%
II
 
 
>10,000,000 and < $12,000,000
   
0.50
%
 
2.75
%
III
 
 
>12,000,000 and < $15,000,000
   
0.25
%
 
2.50
%
IV
 
 
>15,000,000 and < $25,000,000
   
0.00
%
 
2.25
%
V
 
 
≥ 25,000,000
   
0.00
%
 
2.00
%
                     

 
Until October 1, 2006, margins shall be determined as if Level III were
applicable. Effective October 1, 2006, the margins shall be subject to increase
or decrease based on the EBITDA (measured on a trailing 12 month basis) as set
forth in the financial statements and corresponding Compliance Certificate for
the immediately preceding Fiscal Quarter, which change shall be effective on the
first Business Day of the calendar month that occurs more than 10 days following
receipt. If, by the first Business Day of a month following any Fiscal Quarter,
any financial statements and Compliance Certificate due in the preceding month
have not been received, then the margins shall be determined as if Level I were
applicable, from such day until the first Business Day of the Fiscal Quarter
following actual receipt.
 
2

--------------------------------------------------------------------------------


 
To the extent that at any time of determination the aggregate amount of
outstanding Obligations exceeds an amount equal to the sum of the Eligible
Accounts Component and Eligible Inventory Component at such time (as determined
by Agent), then such excess shall bear interest at a rate per annum equal to the
rate of interest otherwise applicable as set forth in this definition, plus
0.25%.
 
Approved Fund - any Person (other than a natural person) that is engaged in
making, holding or investing in extensions of credit in its ordinary course of
business and is administered or managed by a Lender, an entity that administers
or manages a Lender, or an Affiliate of either.
 
Asset Disposition - a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
 
Assignment and Acceptance - an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit A.
 
Availability - determined as of any date, the amount that Borrowers are entitled
to borrow as Revolver Loans, being the Borrowing Base minus the principal
balance of all Revolver Loans.
 
Availability Reserve - the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) the Payable Reserve;
and (g) such additional reserves, in such amounts and with respect to such
matters, as Agent in its discretion may elect to impose from time to time.
 
Bank of America - Bank of America, N.A., a national banking association, and its
successors and assigns.
 
Bank of America Indemnitees - Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
 
Bank Product - any of the following products, services or facilities extended to
any Borrower or Subsidiary by Bank of America or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.
 
3

--------------------------------------------------------------------------------


 
Bank Product Debt - Debt and other obligations of an Obligor relating to Bank
Products.
 
Bank Product Reserve - the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Bank Product Debt.
 
Bankruptcy Code - Title 11 of the United States Code.
 
Base Rate - the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is a reference rate only and Bank of America may
make loans or other extensions of credit at, above or below it. Any change in
the prime rate announced by Bank of America shall take effect at the opening of
business on the effective date specified in the public announcement of the
change.
 
Base Rate Loan - any Loan that bears interest based on the Base Rate.
 
Base Rate Revolver Loan - a Revolver Loan that bears interest based on the Base
Rate.
 
Board of Governors - the Board of Governors of the Federal Reserve System.
 
Bonded Accounts - Accounts of a Borrower, arising in the ordinary course of
business of the Borrower with respect to a contract which requires the Borrower
to have a bond posted on its behalf to secure the Borrower’s performance of such
contract.
 
Borrowed Money - with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.
 
Borrower Agent - as defined in the Recitals to this Agreement.
 
Borrowing - a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
 
Borrowing Base - on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or (b)
the sum of the Accounts Formula Amount, plus the Inventory Formula Amount, plus,
the Fixed Asset Formula Amount, minus the Availability Reserve.
 
4

--------------------------------------------------------------------------------


 
Borrowing Base Certificate - a certificate, in form and substance satisfactory
to Agent, by which Borrowers certify calculation of the Borrowing Base.
 
Business Day - any day (a) excluding Saturday, Sunday and any other day on which
banks are permitted to be closed under the laws of the States of North Carolina
and California; and (b) when used with reference to a LIBOR Loan, also excluding
any day on which banks do not conduct dealings in Dollar deposits on the London
interbank market.
 
Capital Adequacy Regulation - any law, rule, regulation, guideline, request or
directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy of a bank or any Person
controlling a bank.
 
Capital Expenditures - all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases.
 
Capital Lease - any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
Cash Collateral - cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
 
Cash Collateral Account - a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.
 
Cash Collateralize - the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate or
contingent Obligations (including Obligations arising under Bank Products),
Agent’s good faith estimate of the amount due or to become due, including all
fees and other amounts relating to such Obligations. “Cash Collateralization”
has a correlative meaning.
 
Cash Equivalents - (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
 
5

--------------------------------------------------------------------------------


 
Cash Management Services - any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.
 
CERCLA - the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. Sec. 9601 et seq.).
 
Chattel Paper - as defined in the UCC.
 
Claims - all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, costs and expenses of any kind (including remedial response costs,
reasonable attorneys’ fees and Extraordinary Expenses) at any time (including
after Full Payment of the Obligations, resignation or replacement of Agent, or
replacement of any Lender) incurred by or asserted against any Indemnitee in any
way relating to (a) any Loan Documents or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
 
Closing Date - as defined in Section 6.1.
 
Collateral - all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations.
 
Commercial Tort Claim - as defined in the UCC.
 
Commitment - for any Lender, the amount of such Lender’s Revolver Commitment.
“Commitments” means the aggregate amount of all Revolver Commitments.
 
Commitment Termination Date - the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
 
Compliance Certificate - a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Sections 10.2.3 and 10.3 and
calculate the applicable Level for the Applicable Margin.
 
6

--------------------------------------------------------------------------------


 
Contingent Obligation - any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
 
CWA - the Clean Water Act (33 U.S.C. Sec.Sec. 1251 et seq.).
 
Debt - as applied to any Person, without duplication, (a) all items that would
be included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.
 
Default - an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
 
Default Rate - for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
 
Deposit Account - as defined in the UCC.
 
Deposit Account Control Agreements - the Deposit Account control agreements to
be executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.
 
Dilution Percent - the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.
 
Distribution - any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
 
7

--------------------------------------------------------------------------------


 
Document - as defined in the UCC.
 
Dollars - lawful money of the United States.
 
Dominion Account - a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes.
 
EBITDA - determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, non-cash gains or
losses, and any extraordinary gains (in each case, to the extent included in
determining net income).
 
Eligible Account - an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its discretion, to be an Eligible Account. Without limiting the
foregoing, no Account shall be an Eligible Account if (a) it is a Bonded
Account, (b) it is unpaid for more than 60 days after the original due date, or
more than 90 days after the original invoice date; (c)  50% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts under the
foregoing clause (b); (d) when aggregated with other Accounts owing by the
Account Debtor, it exceeds 15% of the aggregate Eligible Accounts (or such
higher percentage as Agent may establish for the Account Debtor from time to
time, including, but not limited to Williams Scottsman and Resun Leasing with
respect to each of which such percentage shall be 30%); (e) it does not conform
with a covenant or representation herein; (f) it is owing by a creditor or
supplier, or is otherwise subject to a counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof) or a potential offset;
(g) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; (h) the Account Debtor is organized or has its principal offices or
assets outside the United States or Canada; (i) it is owing by a Government
Authority, unless (1) otherwise approved by Agent (as of the Closing Date, for
the purposes of this subsection (i) Agent has approved Accounts owing by any
Governmental Authority which is a school district in the States of Florida or
California), or (2) the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (j) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien other than the Lien arising under the Existing Subordinated Debt Documents;
(k) except as set forth in subsection (n) below, the goods giving rise to it
have not been delivered to and accepted by the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (l) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (m) its payment has
been extended, the Account Debtor has made a partial payment, or it arises from
a sale on a cash-on-delivery basis; (n) it arises from a sale to an Affiliate,
or from a sale on a bill-and-hold (except for those sales on a bill-and-hold
basis for which the applicable invoices indicate that title to sold goods shall
pass from Borrower to its customer once production of the goods is completed and
they become available to be accepted by or delivered to the customer),
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis; (o) it represents a progress billing or retainage;
(p) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof; or (q) it arises from a retail sale to a
Person who is purchasing for personal, family or household purposes. In
calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.
 
8

--------------------------------------------------------------------------------


 
Eligible Accounts Component - as of any date of determination, the amount of the
Borrowing Base attributable to Eligible Accounts, after taking into account any
Availability Reserves applicable thereto, as each of the foregoing is determined
by Agent.
 
Eligible Assignee - a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of ERISA or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.
 
Eligible Equipment - Equipment owned by a Borrower that Agent, in its
discretion, deems to be Eligible Equipment.
 
Eligible Inventory - Inventory owned by a Borrower that Agent, in its
discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is raw materials, and not
finished goods, work-in-process, packaging or shipping materials, labels,
samples, display items, bags, or replacement parts; (b) is not held on
consignment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority, and does not constitute
hazardous materials under any Environmental Law; (f) conforms with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien other than the Lien arising under the Existing
Subordinated Debt Documents; (h) is within the continental United States or
Canada, is not in transit except between locations of Borrowers, and is not
consigned to any Person; (i) is not subject to any warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver; and (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; and (l) is reflected in the details of a current perpetual
inventory report once Borrowers have established a perpetual inventory reporting
system satisfactory to Agent.
 
9

--------------------------------------------------------------------------------


 
Eligible Inventory Component - as of any date of determination, the amount of
the Borrowing Base attributable to Eligible Inventory, after taking into account
any Availability Reserves applicable thereto, as each of the foregoing is
determined by Agent.
 
Enforcement Action - any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
 
Environmental Agreement - each agreement of Borrowers with respect to any Real
Estate subject to a Mortgage, pursuant to which Borrowers agree to indemnify and
hold harmless Agent and Lenders from liability under any Environmental Laws.
 
Environmental Laws - all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
 
Environmental Notice - a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
 
Environmental Release - a release as defined in CERCLA or under any other
Environmental Law.
 
Equipment - as defined in the UCC, including all machinery, apparatus,
equipment, fittings, furniture, fixtures, motor vehicles and other tangible
personal Property (other than Inventory), and all parts, accessories and special
tools therefor, and accessions thereto.
 
Equity Interest - the interest of any (a) shareholder in a corporation, (b)
partner in a partnership (whether general, limited, limited liability or joint
venture), (c) member in a limited liability company, or (d) other Person having
any other form of equity security or ownership interest.
 
ERISA - the Employee Retirement Income Security Act of 1974.
 
Event of Default - as defined in Section 11.
 
Excluded Tax - Tax on the overall net income or gross receipts of a Lender
imposed by the jurisdiction in which such Lender’s principal executive office is
located.
 
Existing Subordinated Credit Agreement - that certain Securities Purchase
Agreement dated as of December 31, 2004 providing for the issuance of
convertible senior subordinated notes by Borrower Agent (as amended,
supplemented, modified, extended, renewed, replaced or refinanced from time to
time).
 
10

--------------------------------------------------------------------------------


 
Existing Subordinated Debt - the Debt incurred by Borrower Agent pursuant to the
Existing Subordinated Debt Documents.
 
Existing Subordinated Debt Collateral Agent - Amphora Limited, an exempt company
organized under the laws of the Cayman Islands.
 
Existing Subordinated Debt Documents - the Existing Subordinated Credit
Agreement, the Subordinated Convertible Notes and the Transaction Documents (as
defined in the Existing Subordinated Debt Credit Agreement) and each of the
other agreements, documents and instruments providing for or evidencing or
related to the Existing Subordinated Debt Obligations, and any other agreement,
writing, document or instrument executed or delivered at any time in connection
with the Existing Subordinated Debt Obligations, including any intercreditor or
joinder agreement among the holders of the Existing Subordinated Debt
Obligations, as each may be amended, restated, supplemented, modified, renewed,
extended or refinanced from time to time.
 
Existing Subordinated Debt Lenders - the “Lenders” as defined in the Existing
Subordinated Debt Credit Agreement, and any successors and assigns.
 
Existing Subordinated Debt Letter of Credit - the irrevocable standby letter of
credit no.SLCLSTL01562, dated December 31, 2004, issued by U.S. Bank National
Association for the Borrower Agent’s account for the benefit of Existing
Subordinated Debt Collateral Agent, in the maximum amount of $10,000,000 to
secure certain of the Existing Subordinated Debt Obligations.
 
Existing Subordinated Debt Notes - the Senior Subordinated Secured Convertible
Notes, dated as of December 31, 2004, issued by the Borrower Agent in favor of
the Existing Subordinated Debt Lenders, in the original aggregate principal
amount of $25,000,000, as amended, restated, supplemented, modified, renewed,
extended or refinanced from time to time in accordance with the terms of the
Intercreditor Agreement.
 
Existing Subordinated Debt Obligations - all obligations of Borrower Agent,
whether outstanding or contingent, evidenced by or arising under: (i) the
Existing Subordinated Credit Agreement and/or (ii) any of the other Existing
Subordinated Debt Documents.
 
Extraordinary Expenses - all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents or Obligations,
including any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
or (g) Protective Advances. Such costs, expenses and advances include transfer
fees, taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees, appraisal fees, brokers’ fees and commissions,
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses.
 
11

--------------------------------------------------------------------------------


 
Fiscal Quarter - each period of three months, commencing on the first day of a
Fiscal Year.
 
Fiscal Year - the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
 
Fixed Asset Formula Amount - the lesser of (a) the Fixed Asset Sublimit, or
(b) the sum of (i)  70% of the fair market value of the Mortgaged Property, as
determined by an appraisal satisfactory to Agent, and (ii) 80% of the orderly
liquidation value of Eligible Equipment, as determined by an appraisal
satisfactory to Agent.
 
Fixed Asset Sublimit - an amount equal to $3,700,000, which amount shall be
reduced quarterly in the amount of $108,340 with the first such reduction
occurring on July 1, 2006 and subsequent reductions continuing on the first day
of each quarter thereafter.
 
Fixed Charge Coverage Ratio - the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries, for any measurement period, of (a) EBITDA to
(b) Fixed Charges.
 
Fixed Charges - the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money, cash payments made with respect to a
reduction of the Fixed Asset Sublimit (determined on a monthly basis),
unfinanced Capital Expenditures and cash taxes paid.
 
FLSA - the Fair Labor Standards Act of 1938.
 
Foreign Lender - any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
 
Foreign Plan - any employee benefit plan or arrangement maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States, or any employee benefit plan or arrangement mandated by a
government other than the United States for employees of any Obligor or
Subsidiary.
 
Foreign Subsidiary - a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Internal Revenue Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in material tax liability to Borrowers.
 
12

--------------------------------------------------------------------------------


 
Full Payment - with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); (b)
if such Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral); and (c)
a release of any Claims of Obligors against Agent, Lenders and Issuing Bank
arising on or before the payment date. No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated.
 
GAAP - generally accepted accounting principles in the United States in effect
from time to time.
 
General Intangibles - as defined in the UCC, including choses in action, causes
of action, company or other business records, inventions, blueprints, designs,
patents, patent applications, trademarks, trademark applications, trade names,
trade secrets, service marks, goodwill, brand names, copyrights, registrations,
licenses, franchises, customer lists, permits, tax refund claims, computer
programs, operational manuals, internet addresses and domain names, insurance
refunds and premium rebates, all rights to indemnification, and all other
intangible Property of any kind.
 
Goods - as defined in the UCC.
 
Governmental Approvals - all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
 
Governmental Authority - any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.
 
Guarantor Payment - as defined in Section 5.11.3.
 
Guarantors - each Person who guarantees payment or performance of any
Obligations. There are no Guarantors as of the Closing Date.
 
Guaranty - each guaranty agreement executed by a Guarantor in favor of Agent.
 
Hedging Agreement - an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
 
Indemnitees - Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
 
13

--------------------------------------------------------------------------------


 
Insolvency Proceeding - any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
 
Instrument - as defined in the UCC.
 
Insurance Assignment - each collateral assignment of insurance pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
rights under business interruption or other insurance policies as Agent deems
appropriate, as security for the Obligations.
 
Intellectual Property - all intellectual and similar Property of a Person,
including inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases; all
embodiments or fixations thereof and all related documentation, registrations
and franchises; all books and records describing or used in connection with the
foregoing; and all licenses or other rights to use any of the foregoing.
 
Intellectual Property Claim - any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
 
Intercreditor Agreement - the Intercreditor Agreement of even date herewith, in
form and substance satisfactory to Agent, between the Existing Subordinated Debt
Collateral Agent and Agent, relating to the Existing Subordinated Debt, as may
be amended, modified, supplemented or restated from time to time.
 
Interest Period - as defined in Section 3.1.3.
 
Interest Rate Contract - any interest rate swap, collar or cap agreement, or
other agreement or arrangement by any Borrower or Subsidiary with Bank of
America that is designed to protect against fluctuations in interest rates.
 
Inventory - as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
 
Inventory Formula Amount - the lesser of (a) $10,000,000; or (b) 60% of the
Value of Eligible Inventory.
 
14

--------------------------------------------------------------------------------


 
Inventory Reserve - reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
 
Investment - any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
 
Investment Property - as defined in the UCC.
 
Issuing Bank - Bank of America or an Affiliate of Bank of America.
 
Issuing Bank Indemnitees - Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
 
LC Application - an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance satisfactory to Issuing Bank.
 
LC Conditions - the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the form of the proposed Letter of Credit is
satisfactory to Agent and Issuing Bank in their discretion.
 
LC Documents - all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
 
LC Obligations - the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the aggregate undrawn
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing with respect to Letters of Credit.
 
LC Request - a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
 
LC Reserve - the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized, and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.
 
15

--------------------------------------------------------------------------------


 
Lender Indemnitees - Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
 
Lenders - as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
 
Letter of Credit - any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
 
Letter-of-Credit Right - as defined in the UCC.
 
Letter of Credit Subline - $12,000,000.
 
LIBOR Loan - each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
 
LIBOR Revolver Loan - a Revolver Loan that bears interest based on Adjusted
LIBOR.
 
License - any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
 
Licensor - any Person from whom an Obligor obtains the right to use any
Intellectual Property.
 
Lien - any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
 
Lien Waiver - an agreement, in form and substance satisfactory to Agent, by
which (a) for any material Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
Documents in its possession relating to the Collateral as agent for Agent, and
agrees to deliver the Collateral to Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee, such Person acknowledges Agent’s Lien,
waives or subordinates any Lien it may have on the Collateral, and agrees to
deliver the Collateral to Agent upon request; and (d) for any Collateral subject
to a Licensor’s Intellectual Property rights, the Licensor grants to Agent the
right, vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.
 
16

--------------------------------------------------------------------------------


 
Loan - a Revolver Loan.
 
Loan Account - the loan account established by each Lender on its books pursuant
to Section 5.8.
 
Loan Documents - this Agreement, Other Agreements and Security Documents.
 
Loan Year - each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
 
Margin Stock - as defined in Regulation U of the Board of Governors.
 
Material Adverse Effect - the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Obligor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Agent’s Liens on any
Collateral; (b) materially impairs the ability of any Obligor to perform any
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.
 
Material Contract - any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933, (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect,
(c) the Existing Subordinated Debt Documents, or (d) that relates to Debt in an
aggregate amount of $750,000 or more.
 
Moody’s - Moody’s Investors Service, Inc., and its successors.
 
Mortgage - each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by such Borrower, as security for the Obligations.
 
Mortgaged Property - the Real Estate located in Hillsborough County, Florida and
subject to a Mortgage.
 
Multiemployer Plan - any employee benefit plan or arrangement described in
Section 4001(a)(3) of ERISA that is maintained or contributed to by any Obligor
or Subsidiary.
 
Net Proceeds - with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.
 
17

--------------------------------------------------------------------------------


 
Notes - each Revolver Note, or other promissory note executed by a Borrower to
evidence any Obligations.
 
Note Transaction - the transactions contemplated and consummated pursuant to the
Existing Subordinated Debt Documents.
 
Notice of Borrowing - a Notice of Borrowing to be provided by Borrower Agent to
request the funding of a Borrowing of Revolver Loans, in form satisfactory to
Agent.
 
Notice of Conversion/Continuation - a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Agent.
 
Obligations - all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several.
 
Obligor - each Borrower, Guarantor, or other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
 
Ordinary Course of Business - the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.
 
Organic Documents - with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
 
OSHA - the Occupational Safety and Hazard Act of 1970.
 
Other Agreement - each Note; LC Document; Lien Waiver; Intercreditor Agreement;
Real Estate Related Document Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.
 
18

--------------------------------------------------------------------------------


 
Overadvance - as defined in Section 2.1.5.
 
Overadvance Loan - a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.
 
Participant - as defined in Section 13.2.
 
Patriot Act - the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
 
Payable Reserve - a reserve equal to aggregate amount of Borrowers’ accounts
payable which at any time remain unpaid more than 90 days past the invoice date
thereof (but not including retention hold-backs for subcontractors which
coincide with the accounts receivable retention that customers of the Borrowers
impose on the Borrowers).
 
Payment Intangible - as defined in the UCC.
 
Payment Item - each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
 
Permitted Asset Disposition - as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $250,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; or (e) approved in writing by Agent and Required
Lenders.
 
Permitted Contingent Obligations - Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $250,000 or less at any time.
 
Permitted Lien - as defined in Section 10.2.2.
 
19

--------------------------------------------------------------------------------


 
Permitted Purchase Money Debt - Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $250,000 at any time and its incurrence
does not violate Section 10.2.3.
 
Person - any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
 
Plan - an employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code and that is either (a) maintained by a Borrower or Subsidiary for
employees or (b) maintained pursuant to a collective bargaining agreement, or
other arrangement under which more than one employer makes contributions and to
which a Borrower or Subsidiary is making or accruing an obligation to make
contributions or has within the preceding five years made or accrued such
contributions.
 
Pro Rata - with respect to any Lender, a percentage (expressed as a decimal,
rounded to the ninth decimal place) determined (a) while Revolver Commitments
are outstanding, by dividing the amount of such Lender’s Revolver Commitment by
the aggregate amount of all Revolver Commitments; and (b) at any other time, by
dividing the amount of such Lender’s Loans and LC Obligations by the aggregate
amount of all outstanding Loans and LC Obligations.
 
Properly Contested - with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.
 
Property - any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Protective Advances - as defined in Section 2.1.6.
 
Purchase Money Debt - (a) Debt (other than the Obligations) for payment of any
of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
 
20

--------------------------------------------------------------------------------


 
Purchase Money Lien - a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.
 
RCRA - the Resource Conservation and Recovery Act (42 U.S.C. Sec.Sec.
6991-6991i).
 
Real Estate - all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
 
Refinancing Conditions - the following conditions for Refinancing Debt: (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.
 
Refinancing Debt - Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
 
Reimbursement Date - as defined in Section 2.3.2.
 
Related Real Estate Documents - with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage: (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to Agent, which must be fully paid on such effective date; (b) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; (c) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and flood plain
certification, and certified by a licensed surveyor acceptable to Agent; (d)
flood insurance in an amount, with endorsements and by an insurer acceptable to
Agent, if the Real Estate is within a flood plain; (e) a current appraisal of
the Real Estate, prepared by an appraiser acceptable to Agent, and in form and
substance satisfactory to Required Lenders; (f) an environmental assessment,
prepared by environmental engineers acceptable to Agent, and accompanied by such
reports, certificates, studies or data as Agent may reasonably require, which
shall all be in form and substance satisfactory to Required Lenders; and (g) an
Environmental Agreement and such other documents, instruments or agreements as
Agent may reasonably require with respect to any environmental risks regarding
the Real Estate.
 
Rent and Charges Reserve - the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
 
21

--------------------------------------------------------------------------------


 
Report - as defined in Section 12.2.3.
 
Reportable Event - any event set forth in Section 4043(b) of ERISA.
 
Required Lenders - Lenders (subject to Section 4.2) having (a) Revolver
Commitments and in excess of 50% of the aggregate Revolver Commitments; and
(b) if the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans.
 
Reserve Percentage - the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).
 
Restricted Investment - any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; and (c) loans and
advances permitted under Section 10.2.7.
 
Restrictive Agreement - an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
 
Revolver Commitment - for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as specified hereafter in the most recent Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
 
Revolver Loan - a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
 
Revolver Termination Date - March 31, 2009.
 
Royalties - all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
 
S&P - Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
Secured Parties - Agent, Issuing Bank, Lenders and providers of Bank Products.
 
22

--------------------------------------------------------------------------------


 
Security Documents - the Guaranties, Mortgages, Trademark Security Agreements,
Deposit Account Control Agreements, and all other documents, instruments and
agreements now or hereafter securing (or given with the intent to secure) any
Obligations.
 
Senior Officer - the chairman of the board, president, chief executive officer
or chief financial officer of a Borrower or, if the context requires, an
Obligor.
 
Settlement Report - a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
 
Software - as defined in the UCC.
 
Solvent - as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
 
Statutory Reserves - the percentage (expressed as a decimal) established by the
Board of Governors as the then stated maximum rate for all reserves (including
those imposed by Regulation D of the Board of Governors, all basic, emergency,
supplemental or other marginal reserve requirements, and any transitional
adjustments or other scheduled changes in reserve requirements) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (or any successor category of liabilities under Regulation D).
 
Subordinated Convertible Notes - the Notes issued pursuant to the Existing
Subordinated Debt Documents in the original aggregate principal amount of
$25,000,000, as amended, restated, supplemented, modified, renewed, extended or
refinanced from time to time in accordance with the terms hereof and thereof.
 
Subsidiary - any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).
 
Supporting Obligation - as defined in the UCC.
 
23

--------------------------------------------------------------------------------


 
Swingline Loan - any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
 
Taxes - any taxes, levies, imposts, duties, fees, assessments, deductions,
withholdings or other charges of whatever nature, including income, receipts,
excise, property, sales, use, transfer, license, payroll, withholding, social
security, franchise, intangibles, stamp or recording taxes imposed by any
Governmental Authority, and all interest, penalties and similar liabilities
relating thereto.
 
Trademark Security Agreement - each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.
 
Transferee - any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
 
Type - any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
 
UCC - the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.
 
Upstream Payment - a Distribution by a Subsidiary of a Borrower to such
Borrower.
 
Value - (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis; and (b) for an
Account, its face amount, net of any returns, rebates, discounts (calculated on
the shortest terms), credits, allowances or Taxes (including sales, excise or
other taxes) that have been or could be claimed by the Account Debtor or any
other Person.
 
1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.
 
1.3 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 14.3.1; or (g)
discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, it means actual knowledge of a Senior Officer, or knowledge that
a Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter to which such phrase relates.
 
24

--------------------------------------------------------------------------------


 
SECTION 2. CREDIT FACILITIES
 
2.1 Revolver Commitment.
 
2.1.1 Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.
 
2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.
 
2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for working capital and other lawful
corporate purposes of Borrowers.
 
25

--------------------------------------------------------------------------------


 
2.1.4 Termination of Revolver Commitments.
 
(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 90
days prior written notice to Agent at any time after the first Loan Year,
Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility. Any notice of termination given by Borrowers shall be
irrevocable. On the termination date, Borrowers shall make Full Payment of all
Obligations.
 
(b) [Intentionally Omitted].
 
(c) Concurrently with a termination of the Revolving Commitments, for whatever
reason (including an Event of Default), Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders and as liquidated damages for loss of bargain (and
not as a penalty), an amount equal to (i) if the termination occurs during the
first Loan Year, 2.0% of the Revolver Commitments; (ii) if it occurs during the
second Loan Year, 1.0% of the Revolver Commitments; and (iii) if it occurs
thereafter, 0.0% of the Revolver Commitments. No termination charge shall be
payable if termination occurs on the Revolver Termination Date or in connection
with a refinancing of this credit facility by Bank of America or any of its
Affiliates.
 
2.1.5 Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrowers to cure
an Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed $500,000; and (b) regardless of whether an Event of Default
exists, if Agent discovers an Overadvance not previously known by it to exist,
as long as from the date of such discovery the Overadvance (i) is not increased
by more than $50,000, and (ii) does not continue for more than 30 consecutive
days. In no event shall Overadvance Loans be required that would cause the
outstanding Revolver Loans and LC Obligations to exceed the aggregate Revolver
Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Obligor be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.
 
2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that a Default or Event of Default exists or any conditions in Section 6
are not satisfied, and without regard to the aggregate Commitments, to make Base
Rate Revolver Loans (“Protective Advances”) (a) up to an aggregate amount of
$100,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect any Collateral, or to enhance the
collectibility or repayment of Obligations; or (b) to pay any other amounts
chargeable to Obligors under any Loan Documents, including costs, fees and
expenses. All Protective Advances shall be Obligations, secured by the
Collateral, and shall be treated for all purposes as Extraordinary Expenses.
Each Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke Agent’s authorization to make further
Protective Advances by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
 
26

--------------------------------------------------------------------------------


 
2.2 [Intentionally Omitted].
 
2.3 Letter of Credit Facility.
 
2.3.1 Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
 
(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; and (ii) each LC Condition is satisfied. If Issuing Bank
receives written notice from a Lender at least one Business Day before issuance
of a Letter of Credit that any LC Condition has not been satisfied, Issuing Bank
shall have no obligation to issue the requested Letter of Credit (or any other)
until such notice is withdrawn in writing by that Lender or until Required
Lenders have waived such condition in accordance with this Agreement. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.
 
(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.
 
(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.
 
27

--------------------------------------------------------------------------------


 
(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
notice or other communication in whatever form believed by Issuing Bank, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.
 
2.3.2 Reimbursement; Participations.
 
(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.
 
(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.
 
28

--------------------------------------------------------------------------------


 
(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
 
(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.
 
2.3.3 Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, pay to Issuing Bank the amount of all outstanding LC Obligations
consisting of drawings under Letters of Credit and all fees related thereto, and
Cash Collateralize the outstanding undrawn amount of any Letters of Credit. If
Borrowers fail to Cash Collateralize outstanding Letters of Credit as required
herein, Lenders may (and shall upon direction of Agent) advance, as Revolver
Loans, the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists, or the conditions in Section
6 are satisfied).
 
29

--------------------------------------------------------------------------------


 
SECTION 3. INTEREST, FEES AND CHARGES
 
3.1 Interest.
 
3.1.1 Rates and Payment of Interest.
 
(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at Adjusted LIBOR for the applicable Interest Period, plus the Applicable
Margin; and (iii) if any other Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Revolver Loans. Interest shall accrue
from the date the Loan is advanced or the Obligation is incurred or payable,
until paid by Borrowers. If a Loan is repaid on the same day made, one day’s
interest shall accrue.
 
(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate. Each Borrower
acknowledges that the cost and expense to Agent and each Lender due to an Event
of Default are difficult to ascertain and that the Default Rate is a fair and
reasonable estimate to compensate Agent and Lenders for such added cost and
expense.
 
(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month and, for any LIBOR Loan, the last day of its
Interest Period; (ii) on any date of prepayment, with respect to the principal
amount of Loans being prepaid; and (iii) on the Commitment Termination Date.
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand. Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.
 
3.1.2 Application of Adjusted LIBOR to Outstanding Loans.
 
(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.
 
(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least two Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the aggregate principal amount of Loans to be
converted or continued, the conversion or continuation date (which shall be a
Business Day), and the duration of the Interest Period (which shall be deemed to
be one month if not specified). If, upon the expiration of any Interest Period
in respect of any LIBOR Loans, Borrowers shall have failed to deliver a Notice
of Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.
 
30

--------------------------------------------------------------------------------


 
3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be one, two, three or
six months; provided, however, that:
 
(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
 
(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
 
(c) no Interest Period shall extend beyond the Revolver Termination Date.
 
3.1.4 Interest Rate Not Ascertainable. If Agent shall determine that on any date
for determining Adjusted LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination. Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
 
3.2 Fees.
 
3.2.1 Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the per annum percentage set forth below, as determined
by the EBITDA (measured on the first day of each Fiscal Quarter, on a trailing
twelve month basis) for the immediately preceding Fiscal Quarter, times the
amount by which the Revolver Commitments exceed the average daily balance of
Revolver Loans and stated amount of Letters of Credit during any month. Such fee
shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.
 
Level
 
EBITDA
 
Unused
Line
Fee
 
I
 
 
< 10,000,000
   
0.375
%
II
 
 
>10,000,000 and < $12,000,000
   
0.250
%
III
 
 
>12,000,000 and < $15,000,000
   
0.250
%
IV
 
 
>15,000,000 and < $25,000,000
   
0.250
%
V
   
≥$25,000,000
   
0.250
%
               

 
31

--------------------------------------------------------------------------------


 
Until October 1, 2006, the unused line fee shall be determined as if Level III
were applicable. Effective October 1, 2006, the unused line fee shall be subject
to increase or decrease based on the EBITDA (measured on a trailing 12 month
basis) as set forth in the financial statements and corresponding Compliance
Certificate for the immediately preceding Fiscal Quarter, which change shall be
effective on the first Business Day of the calendar month that occurs more than
10 days following receipt. If, by the first Business Day of a month following
any Fiscal Quarter, any financial statements and Compliance Certificate due in
the preceding month have not been received, then the unused line fee shall be
determined as if Level I were applicable, from such day until the first Business
Day of the Fiscal Quarter following actual receipt.
 
3.2.2 LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% of the stated amount
of each Letter of Credit, which fee shall be payable upon issuance of the Letter
of Credit and on each anniversary date of such issuance, and shall be payable on
any increase in stated amount made between any such dates; and (c) to Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which charges shall be paid as and when incurred. During an
Event of Default, the fee payable under clause (a) shall be increased by 2% per
annum.
 
3.2.3 Closing Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of the
Lenders, a closing fee equal to the greater of (i) $187,500, or (ii) 0.75% of
the total Commitments of all Lenders as of the Closing Date, which shall be paid
on the Closing Date.
 
3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate or refund, nor
subject to proration except as specifically provided herein. All fees payable
under Section 3.2 are compensation for services and are not, and shall not be
deemed to be, interest or any other charge for the use, forbearance or detention
of money. A certificate as to amounts payable by Borrowers under Section 3.4,
3.6, 3.7, 3.9 or 5.9, submitted to Borrowers by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error.
 
3.4 Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party.
All legal, accounting and consulting fees shall be charged to Borrowers by
Agent’s professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction. All amounts reimbursable by Borrowers under this Section shall
constitute Obligations secured by the Collateral and shall be payable on demand.
 
32

--------------------------------------------------------------------------------


 
3.5 Illegality. Notwithstanding anything to the contrary herein, if (a) any
change in any law or interpretation thereof by any Governmental Authority makes
it unlawful for a Lender to make or maintain a LIBOR Loan or to maintain any
Commitment with respect to LIBOR Loans or (b) a Lender determines that the
making or continuance of a LIBOR Loan has become impracticable as a result of a
circumstance that adversely affects the London interbank market or the position
of such Lender in such market, then such Lender shall give notice thereof to
Agent and Borrowers and may (i) declare that LIBOR Loans will not thereafter be
made by such Lender, whereupon any request for a LIBOR Loan from such Lender
shall be deemed to be a request for a Base Rate Loan unless such Lender’s
declaration has been withdrawn (and it shall be withdrawn promptly upon
cessation of the circumstances described in clause (a) or (b) above); and/or
(ii) require that all outstanding LIBOR Loans made by such Lender be converted
to Base Rate Loans immediately, in which event all outstanding LIBOR Loans of
such Lender shall be immediately converted to Base Rate Loans.
 
3.6 Increased Costs. If, by reason of (a) the introduction of or any change
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) in any law or interpretation thereof, or (b) the
compliance with any guideline or request from any Governmental Authority or
other Person exercising control over banks or financial institutions generally
(whether or not having the force of law):
 
(i) a Lender shall be subject to any Tax with respect to any LIBOR Loan or
Letter of Credit or its obligation to make LIBOR Loans, issue Letters of Credit
or participate in LC Obligations, or a change shall result in the basis of
taxation of any payment to a Lender with respect to its LIBOR Loans or its
obligation to make LIBOR Loans, issue Letters of Credit or participate in LC
Obligations (except for Excluded Taxes); or
 
(ii) any reserve (including any imposed by the Board of Governors), special
deposits or similar requirement against assets of, deposits with or for the
account of, or credit extended by, a Lender shall be imposed or deemed
applicable, or any other condition affecting a Lender’s LIBOR Loans or
obligation to make LIBOR Loans, issue Letters of Credit or participate in LC
Obligations shall be imposed on such Lender or the London interbank market;
 
and as a result there shall be an increase in the cost to such Lender of
agreeing to make or making, funding or maintaining LIBOR Loans, Letters of
Credit or participations in LC Obligations (except to the extent already
included in determination of Adjusted LIBOR), or there shall be a reduction in
the amount receivable by such Lender, then the Lender shall promptly notify
Borrowers and Agent of such event, and Borrowers shall, within five days
following demand therefor, pay such Lender the amount of such increased costs or
reduced amounts.
 
33

--------------------------------------------------------------------------------


 
If a Lender determines that, because of circumstances described above or any
other circumstances arising hereafter affecting such Lender, the London
interbank market or the Lender’s position in such market, Adjusted LIBOR or its
Applicable Margin, as applicable, will not adequately and fairly reflect the
cost to such Lender of funding LIBOR Loans, issuing Letters of Credit or
participating in LC Obligations, then (A) the Lender shall promptly notify
Borrowers and Agent of such event; (B) such Lender’s obligation to make LIBOR
Loans, issue Letters of Credit or participate in LC Obligations shall be
immediately suspended, until each condition giving rise to such suspension no
longer exists; and (C) such Lender shall make a Base Rate Loan as part of any
requested Borrowing of LIBOR Loans, which Base Rate Loan shall, for all
purposes, be considered part of such Borrowing.
 
3.7 Capital Adequacy. If a Lender determines that any introduction of or any
change in a Capital Adequacy Regulation, any change in the interpretation or
administration of a Capital Adequacy Regulation by a Governmental Authority
charged with interpretation or administration thereof, or any compliance by such
Lender or any Person controlling such Lender with a Capital Adequacy Regulation,
increases the amount of capital required or expected to be maintained by such
Lender or Person (taking into consideration its capital adequacy policies and
desired return on capital) as a consequence of such Lender’s Commitments, Loans,
participations in LC Obligations or other obligations under the Loan Documents,
then Borrowers shall, within five days following demand therefor, pay such
Lender an amount sufficient to compensate for such increase. A Lender’s demand
for payment shall set forth the nature of the occurrence giving rise to such
compensation and a calculation of the amount to be paid. In determining such
amount, the Lender may use any reasonable averaging and attribution method.
 
3.8 Mitigation. Each Lender agrees that, upon becoming aware that it is subject
to Section 3.5, 3.6, 3.7 or 5.9, it will take reasonable measures to reduce
Borrowers’ obligations under such Sections, including funding or maintaining its
Commitments or Loans through another office, as long as use of such measures
would not adversely affect the Lender’s Commitments, Loans, business or
interests, and would not be inconsistent with any internal policy or applicable
legal or regulatory restriction.
 
3.9 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including any loss or expense arising from liquidation or redeployment of funds
or from fees payable to terminate deposits of matching funds. Lenders shall not
be required to purchase Dollar deposits in the London interbank market or any
other offshore Dollar market to fund any LIBOR Loan, but the provisions hereof
shall be deemed to apply as if each Lender had purchased such deposits to fund
its LIBOR Loans.
 
34

--------------------------------------------------------------------------------


 
3.10 Maximum Interest. In no event shall interest, charges or other amounts that
are contracted for, charged or received by Agent and Lenders pursuant to any
Loan Documents and that are deemed interest under Applicable Law (“interest”)
exceed the highest rate permissible under Applicable Law (“maximum rate”). If,
in any month, any interest rate, absent the foregoing limitation, would have
exceeded the maximum rate, then the interest rate for that month shall be the
maximum rate and, if in a future month, that interest rate would otherwise be
less than the maximum rate, then the rate shall remain at the maximum rate until
the amount of interest actually paid equals the amount of interest which would
have accrued if it had not been limited by the maximum rate. If, upon Full
Payment of the Obligations, the total amount of interest actually paid under the
Loan Documents is less than the total amount of interest that would, but for
this Section, have accrued under the Loan Documents, then Borrowers shall, to
the extent permitted by Applicable Law, pay to Agent, for the account of
Lenders, (a) the lesser of (i) the amount of interest that would have been
charged if the maximum rate had been in effect at all times, or (ii) the amount
of interest that would have accrued had the interest rate otherwise set forth in
the Loan Documents been in effect, minus (b) the amount of interest actually
paid under the Loan Documents. If a court of competent jurisdiction determines
that Agent or any Lender has received interest in excess of the maximum amount
allowed under Applicable Law, such excess shall be deemed received on account
of, and shall automatically be applied to reduce, Obligations other than
interest (regardless of any erroneous application thereof by Agent or any
Lender), and upon Full Payment of the Obligations, any balance shall be refunded
to Borrowers. In determining whether any excess interest has been charged or
received by Agent or any Lender, all interest at any time charged or received
from Borrowers in connection with the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations.
 
SECTION 4. LOAN ADMINISTRATION
 
4.1 Manner of Borrowing and Funding Revolver Loans.
 
4.1.1 Notice of Borrowing.
 
(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 11:00 a.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least two Business Days prior
to the requested funding date, in the case of LIBOR Loans. Notices received
after 11:00 a.m. shall be deemed received on the next Business Day. Each Notice
of Borrowing shall be irrevocable and shall specify (A) the principal amount of
the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be one month if not specified).
 
(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Revolver Loans on the due date, in
the amount of such Obligations. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation.
 
35

--------------------------------------------------------------------------------


 
(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Revolver Loans on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.
 
4.1.2 Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent. Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender’s
share of any Borrowing is not in fact received by Agent, then Borrowers agree to
repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to such
Borrowing.
 
4.1.3 Swingline Loans; Settlement.
 
(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers out of Agent’s own funds, up to an aggregate outstanding amount of
$5,000,000, unless the funding is specifically required to be made by all
Lenders hereunder. Each Swingline Loan shall constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for its own
account. The obligation of Borrowers to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.
 
(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place periodically on a date determined from time
to time by Agent, which shall occur at least once every five Business Days. On
each settlement date, settlement shall be made with each Lender in accordance
with the Settlement Report delivered by Agent to Lenders. Between settlement
dates, Agent may in its discretion apply payments on Revolver Loans to Swingline
Loans, regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists, or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor. In its discretion, Agent may on any
settlement date permit Swingline Loans in an aggregate principal amount not to
exceed $1,000,000 to remain outstanding, while requiring settlement of the other
outstanding Swingline Loans among the Lenders.
 
36

--------------------------------------------------------------------------------


 
4.1.4 Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrowers based on telephonic or e-mailed instructions. Borrowers
shall confirm each such request by prompt delivery to Agent of a Notice of
Borrowing or Notice of Conversion/Continuation, if applicable, but if it differs
in any material respect from the action taken by Agent or Lenders, the records
of Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower’s behalf.
 
4.2 Defaulting Lender. If a Lender fails to make any payment to Agent that is
required hereunder, Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such defaulting Lender
hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrowers in accordance with this Agreement. The failure
of any Lender to fund a Loan or to make a payment in respect of a LC
Obligation shall not relieve any other Lender of its obligations hereunder, and
no Lender shall be responsible for default by another Lender. Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that, solely for purposes of determining a
defaulting Lender’s right to vote on matters relating to the Loan Documents and
to share in payments, fees and Collateral proceeds thereunder, a defaulting
Lender shall not be deemed to be a “Lender” until all its defaulted obligations
have been cured.
 
4.3 Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Revolver Loans having the same length and beginning
date of their Interest Periods shall be aggregated together, and such Loans
shall be allocated among Lenders on a Pro Rata basis. No more than 4 aggregated
LIBOR Loans may be outstanding at any time, and each aggregate LIBOR Loan when
made, continued or converted shall be in a minimum amount of $1,000,000, or an
increment of $500,000 in excess thereof. Upon determining Adjusted LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
 
4.4 Borrower Agent. Each Borrower hereby designates Borrower Agent as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications with Agent, Issuing Bank or any Lender,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Agent shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.
 
37

--------------------------------------------------------------------------------


 
4.5 One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
 
4.6 Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, with the
consent of Agent, any Cash Management Services). All undertakings of Borrowers
contained in the Loan Documents shall survive any termination, and Agent shall
retain its Liens in the Collateral and all of its rights and remedies under the
Loan Documents until Full Payment of the Obligations. Notwithstanding Full
Payment of the Obligations, Agent shall not be required to terminate its Liens
in any Collateral unless, with respect to any damages Agent may incur as a
result of the dishonor or return of Payment Items applied to Obligations, Agent
receives (a) a written agreement, executed by Borrowers and any Person whose
advances are used in whole or in part to satisfy the Obligations, indemnifying
Agent and Lenders from any such damages; or (b) such Cash Collateral as Agent,
in its discretion, deems necessary to protect against any such damages. The
provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 12, 14.2 and this
Section, and the obligation of each Obligor and Lender with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.
 
SECTION 5. PAYMENTS
 
5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Borrowers may, at the time of payment, specify to
Agent the Obligations to which such payment is to be applied, but Agent shall in
all events retain the right to apply such payment in such manner as Agent,
subject to the provisions hereof, may determine to be appropriate. If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Any prepayment of Loans shall
be applied first to Base Rate Loans and then to LIBOR Loans.
 
38

--------------------------------------------------------------------------------


 
5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium. If
any Asset Disposition includes the disposition of Accounts or Inventory, then
Net Proceeds equal to the greater of (a) the net book value of such Accounts and
Inventory, or (b) the reduction in the Borrowing Base upon giving effect to such
disposition, shall be applied to the Revolver Loans. Notwithstanding anything
herein to the contrary, if an Overadvance exists, Borrowers shall, on the sooner
of Agent’s demand or the first Business Day after any Borrower has knowledge
thereof, repay the outstanding Revolver Loans in an amount sufficient to reduce
the principal balance of Revolver Loans to the Borrowing Base.
 
5.3 [Intentionally Omitted].
 
5.4 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.
 
5.5 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any Obligor makes a payment to Agent or Lenders, or if Agent or
any Lender receives payment from the proceeds of Collateral, exercise of setoff
or otherwise, and such payment is subsequently invalidated or required to be
repaid to a trustee, receiver or any other Person, then the Obligations
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been received and any enforcement or setoff had not occurred.
 
5.6 Post-Default Allocation of Payments.
 
5.6.1 Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:
 
(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;
 
(b) second, to all amounts owing to Agent on Swingline Loans or Protective
Advances;
 
(c) third, to all amounts owing to Issuing Bank on LC Obligations;
 
39

--------------------------------------------------------------------------------


 
(d) fourth, to all Obligations constituting fees (excluding amounts relating to
Bank Products);
 
(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);
 
(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;
 
(g) seventh, to all other Obligations, other than Bank Product Debt; and
 
(h) last, to Bank Product Debt.
 
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. The allocations set forth in this Section are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Borrower.
 
5.6.2 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
 
5.7 Application of Payments. The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the Obligations at the
beginning of the next Business Day. Each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds, and agrees
that Agent shall have the continuing, exclusive right to apply and reapply same
against the Obligations, in such manner as Agent deems advisable,
notwithstanding any entry by Agent in its records. If, as a result of Agent’s
receipt of Payment Items or proceeds of Collateral, a credit balance exists, the
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Default or Event of Default exists.
 
5.8 Loan Account; Account Stated.
 
5.8.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.
 
40

--------------------------------------------------------------------------------


 
5.8.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
 
5.9 Taxes. If any Taxes (except Excluded Taxes) shall be payable by any party
due to the execution, delivery, issuance or recording of any Loan Documents, or
the creation or repayment of any Obligations, Borrowers shall pay (and shall
promptly reimburse Agent and Lenders for their payment of) all such Taxes,
including any interest and penalties thereon, and will indemnify and hold
harmless Indemnitees against all liability in connection therewith. If Borrowers
shall be required by Applicable Law to withhold or deduct any Taxes (except
Excluded Taxes) with respect to any sum payable under any Loan Documents, (a)
the sum payable to Agent or such Lender shall be increased as may be necessary
so that, after making all required withholding or deductions, Agent or such
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such withholding or deductions been made; (b) Borrowers shall
make such withholding or deductions; and (c) Borrowers shall pay the full amount
withheld or deducted to the relevant taxing or other authority in accordance
with Applicable Law.
 
5.10 Withholding Tax Exemption. At least five Business Days prior to the first
date for payment of interest or fees hereunder to a Foreign Lender, the Foreign
Lender shall deliver to Borrowers and Agent two duly completed copies of IRS
Form W-8BEN or W-8ECI (or any subsequent replacement or substitute form
therefor), certifying that such Lender can receive payment of Obligations
without deduction or withholding of any United States federal income taxes. Each
Foreign Lender shall deliver to Borrowers and Agent two additional copies of
such form before the preceding form expires or becomes obsolete or after the
occurrence of any event requiring a change in the form, as well as any
amendments, extensions or renewals thereof as may be reasonably requested by
Borrowers or Agent, in each case, certifying that the Foreign Lender can receive
payment of Obligations without deduction or withholding of any such taxes,
unless an event (including any change in treaty or law) has occurred that
renders such forms inapplicable or prevents the Foreign Lender from certifying
that it can receive payments without deduction or withholding of such taxes.
During any period that a Foreign Lender does not or is unable to establish that
it can receive payments without deduction or withholding of such taxes, other
than by reason of an event (including any change in treaty or law) that occurs
after it becomes a Lender, Agent may withhold taxes from payments to such
Foreign Lender at the applicable statutory and treaty rates, and Borrowers shall
not be required to pay any additional amounts under this Section as a result of
such withholding.
 
5.11 Nature and Extent of Each Borrower’s Liability.
 
5.11.1 Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and
performance and not of collection, that such obligations shall not be discharged
until Full Payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or liable; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
 
41

--------------------------------------------------------------------------------


 
5.11.2 Waivers.
 
(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. It is agreed among each
Borrower, Agent and Lenders that the provisions of this Section are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans and issue Letters
of Credit. Notwithstanding anything to the contrary in any Loan Document, and
except as set forth in Section 5.11.3, each Borrower expressly waives all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off, as well as all defenses available to a surety,
guarantor or accommodation co-obligor. Each Borrower acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.
 
(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in the exercise
of any rights or remedies, Agent or any Lender shall forfeit any of its rights
or remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable laws pertaining
to “election of remedies” or otherwise, each Borrower consents to such action by
Agent or such Lender and waives any claim based upon such action, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had but for such action. Any election of remedies that results in
denial or impairment of the right of Agent or any Lender to seek a deficiency
judgment against any Borrower shall not impair any other Borrower’s obligation
to pay the full amount of the Obligations. Each Borrower waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. If Agent bids at any foreclosure or trustee’s sale or at any private
sale, Agent may bid all or a portion of the Obligations and the amount of such
bid need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.
 
42

--------------------------------------------------------------------------------


 
5.11.3 Extent of Liability; Contribution.
 
(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.
 
(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable or
avoidable under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.
 
(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. Agent and
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.
 
5.11.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
 
43

--------------------------------------------------------------------------------


 
5.11.5 Subordination. Each Borrower hereby subordinates any claims, including
any right of payment, subrogation, contribution and indemnity, that it may have
at any time against any other Obligor, howsoever arising, to the Full Payment of
all Obligations.
 
SECTION 6. CONDITIONS PRECEDENT
 
6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:
 
(a) Each other Loan Document shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof.
 
(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens.
 
(c) Agent shall have received the Related Real Estate Documents for all Real
Estate subject to a Mortgage.
 
(d) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.
 
(e) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown, (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility, and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.
 
44

--------------------------------------------------------------------------------


 
(f) Agent shall have received a written opinion of Haddan & Zepfel, LLP, as well
as any local counsel to Borrowers or Agent (if requested by Agent), in form and
substance satisfactory to Agent.
 
(g) Agent shall have received copies of the charter documents of each Obligor,
certified as appropriate by the Secretary of State or another official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.
 
(h) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.
 
(i) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the financial
condition of any Obligor or in the quality, quantity or value of any Collateral
shall have occurred since September 30, 2005.
 
(j) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.
 
(k) Agent shall have received a Borrowing Base Certificate prepared as of a date
not more than 2 days prior to the Closing Date.
 
(l) Upon giving effect to the initial funding of Loans and issuance of Letters
of Credit, and the payment by Borrowers of all fees and expenses incurred in
connection herewith and taking into account all Availability Reserves in
existence as of the Closing Date, Availability shall be at least $3,000,000.
 
(m) Agent shall have received evidence that Borrowers’ invoices indicate that
title to sold goods shall pass from Borrower to its customer once production of
the goods are completed and they become available to be accepted by or delivered
to the customer.
 
(n) Agent shall have received copies of Existing Subordinated Debt Documents and
the other Material Contracts as in effect on the Closing Date.
 
(o) Agent shall have received a certification from the Borrower Agent that no
default or event of default has occurred and is continuing under the Existing
Subordinated Debt Documents.
 
(p) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox with the Borrowers’ current cash management
bank, in form and substance satisfactory to Agent.
 
45

--------------------------------------------------------------------------------


 
6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:
 
(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
 
(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
 
(c) All conditions precedent in any other Loan Document shall be satisfied;
 
(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and
 
(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.
 
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.
 
6.3 Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.
 
6.4 Conditions Subsequent.
 
6.4.1 Within 30 days after the Closing Date, Agent shall receive evidence that
the Dominion Account and related lockbox have been established with Bank of
America, in form and substance, and with financial institutions, satisfactory to
Agent.
 
6.4.2 Within 60 days after the Closing Date, Agent shall have received vehicle
titles for all vehicles owned by Borrowers together with all documents deemed
necessary by Agent to perfect its security interest in such vehicles.
 
46

--------------------------------------------------------------------------------


 
SECTION 7. COLLATERAL
 
7.1 Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all Property of
such Borrower, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:
 
(a) all Accounts;
 
(b) all Chattel Paper, including electronic chattel paper;
 
(c) all Commercial Tort Claims;
 
(d) all Deposit Accounts;
 
(e) all Documents;
 
(f) all General Intangibles, including Payment Intangibles, Software and
Intellectual Property;
 
(g) all Goods, including Inventory, Equipment and fixtures;
 
(h) all Instruments;
 
(i) all Investment Property;
 
(j) all Letter-of-Credit Rights;
 
(k) all Supporting Obligations;
 
(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;
 
(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
 
(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
 
7.2 Lien on Deposit Accounts; Cash Collateral.
 
7.2.1 Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all of such
Borrower’s right, title and interest in and to each Deposit Account of such
Borrower and any deposits or other sums at any time credited to any such Deposit
Account, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept. Each Borrower authorizes and directs
each bank or other depository to deliver to Agent, on a daily basis, all
balances in each Deposit Account maintained by such Borrower with such
depository for application to the Obligations then outstanding. Each Borrower
irrevocably appoints Agent as such Borrower’s attorney-in-fact to collect such
balances to the extent any such delivery is not so made.
 
47

--------------------------------------------------------------------------------


 
7.2.2 Cash Collateral. Any Cash Collateral, including Cash Collateral provided
pursuant to Section 2.3.3, may be invested, in Agent’s discretion, in Cash
Equivalents, but Agent shall have no duty to do so, regardless of any agreement,
understanding or course of dealing with any Borrower, and shall have no
responsibility for any investment or loss. Each Borrower hereby grants to Agent,
for the benefit of Secured Parties, a security interest in all Cash Collateral
held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in the Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect, as they become due and payable. The Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent. No Borrower or other Person claiming through or on behalf of
any Borrower shall have any right to any Cash Collateral, until Full Payment of
all Obligations.
 
7.3 Real Estate Collateral.
 
7.3.1 Lien on Real Estate. The Obligations shall also be secured by Mortgages
upon all Real Estate owned by Borrowers, including the Mortgaged Property. The
Mortgages shall be duly recorded, at Borrowers’ expense, in each office where
such recording is required to constitute a fully perfected Lien on the Real
Estate covered thereby. If any Borrower acquires Real Estate hereafter,
Borrowers shall, within 30 days, execute, deliver and record a Mortgage
sufficient to create a first priority Lien in favor of Agent on such Real
Estate, and shall deliver all Related Real Estate Documents.
 
7.3.2 Collateral Assignment of Leases. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby transfers and assigns to
Agent, for the benefit of Secured Parties, all of such Borrower’s right, title
and interest in, to and under all now or hereafter existing leases of real
Property to which such Borrower is a party, whether as lessor or lessee, and all
extensions, renewals and modifications thereof.
 
7.4 Other Collateral.
 
7.4.1 Commercial Tort Claims. Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $100,000) and,
upon Agent’s request, shall promptly execute such documents and take such
actions as Agent deems appropriate to confer upon Agent (for the benefit of
Secured Parties) a duly perfected, first priority Lien upon such claim.
 
48

--------------------------------------------------------------------------------


 
7.4.2 Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Agent’s request, shall promptly execute such documents and take
such actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver. If any Collateral is in the
possession of a third party, at Agent’s request, Borrowers shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
 
7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
 
7.6 Further Assurances. Promptly upon request, Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Borrower authorizes Agent to file any
financing statement that indicates the Collateral as “all assets” or “all
personal property” of such Borrower, or words to similar effect, and ratifies
any action taken by Agent before the Closing Date to effect or perfect its Lien
on any Collateral.
 
7.7 Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral shall
include only 65% of the voting stock of any Foreign Subsidiary.
 
SECTION 8. COLLATERAL ADMINISTRATION
 
8.1 Borrowing Base Certificates. By Tuesday of each week, Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous week, and
at such other times (either more frequently or less frequently) as Agent may
request. All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Senior Officer,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve.
 
8.2 Administration of Accounts.
 
8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent a monthly sales and collections report, by
the 20th day of the following month, in form satisfactory to Agent. Each
Borrower shall also provide to Agent, on or before the 20th day of each month, a
detailed aged trial balance of all Accounts (separately listing Bonded Accounts)
as of the end of the preceding month, specifying each Account’s Account Debtor
name and address, amount, invoice date and due date, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Agent may
reasonably request. If Accounts in an aggregate face amount of $500,000 or more
cease to be Eligible Accounts, Borrowers shall notify Agent of such occurrence
promptly (and in any event within one Business Day) after any Borrower has
knowledge thereof.
 
49

--------------------------------------------------------------------------------


 
8.2.2 Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.
 
8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Borrower to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or otherwise. Borrowers
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.
 
8.2.4 Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent.
Borrowers shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account and, if such Dominion Account is not maintained with Bank of America,
requiring immediate transfer of all funds in the Dominion Account to a Dominion
Account maintained with Bank of America, and waiving offset rights of such
servicer or bank against any funds in the lockbox or Dominion Account, except
offset rights for customary administrative charges. Neither Agent nor Lenders
assume any responsibility to Borrowers for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.
 
8.2.5 Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all reasonable steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account.
 
8.3 Administration of Inventory.
 
8.3.1 Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory reports in form satisfactory to
Agent, on a monthly basis by no later than the 20th day of the following month.
Until a perpetual inventory reporting system satisfactory to Agent has been
established by each Borrower, each Borrower shall conduct a physical inventory
count at least once per calendar quarter (and on a more frequent basis if
requested by Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and shall provide to Agent a report based
on each such inventory and count promptly upon completion thereof, together with
such supporting information as Agent may request. Once a perpetual inventory
reporting system has been established by each Borrower, such physical inventory
shall be conducted at least once per year Agent may participate in and observe
each inventory or physical count.
 
50

--------------------------------------------------------------------------------


 
8.3.2 Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$100,000; and (d) any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations.
 
8.3.3 Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Inventory on consignment or approval, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law, including the FLSA.
No Borrower shall sell any Inventory on consignment or approval or any other
basis under which the customer may return or require a Borrower to repurchase
such Inventory. Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.
 
8.4 Administration of Equipment.
 
8.4.1 Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent. Promptly upon request, Borrowers shall deliver to Agent
evidence of their ownership or interests in any Equipment.
 
8.4.2 Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.
 
8.4.3 Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Each Borrower shall ensure that the Equipment
is mechanically and structurally sound, and capable of performing the functions
for which it was designed, in accordance with the manufacturer’s published and
recommended specifications. No Borrower shall permit any Equipment to become
affixed to real Property unless any landlord or mortgagee delivers a Lien Waiver
or similar instrument.
 
51

--------------------------------------------------------------------------------


 
8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. Each Borrower
shall take all actions necessary to establish Agent’s control of each such
Deposit Account (other than an account exclusively used for payroll, payroll
taxes or employee benefits, or an account containing not more that $10,000 at
any time). Each Borrower shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than Agent) to have control
over a Deposit Account or any Property deposited therein. Each Borrower shall
promptly notify Agent of any opening or closing of a Deposit Account and, with
the consent of Agent, will amend Schedule 8.5 to reflect same.
 
8.6 General Provisions.
 
8.6.1 Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and (b)
move Collateral to another location in the United States, upon 30 Business Days
prior written notice to Agent.
 
8.6.2 Insurance of Collateral; Condemnation Proceeds.
 
(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief, and such
other risks, in such amounts, with such endorsements, and with such insurers
(rated A+ or better by A.M. Best Rating Guide) as are satisfactory to Agent. All
proceeds under each policy shall be payable to Agent. From time to time upon
request, Borrowers shall deliver to Agent the originals or certified copies of
its insurance policies and updated flood plain searches. Unless Agent shall
agree otherwise, each policy shall include satisfactory endorsements (i) showing
Agent as sole loss payee or additional insured, as appropriate; (ii) requiring
30 days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Borrower or the
owner of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay for such insurance, Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor. Each Borrower agrees to
deliver to Agent, promptly as rendered, copies of all reports made to insurance
companies. While no Event of Default exists, Borrowers may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to Agent.
If an Event of Default exists, only Agent shall be authorized to settle, adjust
and compromise such claims.
 
(b) Subject to subsection (b) below, Any proceeds of insurance (other than
proceeds from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Agent. Any such proceeds or
awards shall first be applied to payment of the Revolver Loans, and then to any
other Obligations outstanding, and if there are no outstanding Obligations, then
to Borrower Agent.
 
52

--------------------------------------------------------------------------------


 
(c) If requested by Borrowers in writing within 15 days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Agent as Cash Collateral) as long as (i) no
Default or Event of Default exists; (ii) such repair or replacement is promptly
undertaken and concluded, in accordance with plans satisfactory to Agent; (iii)
replacement buildings are constructed on the sites of the original casualties
and are of comparable size, quality and utility to the destroyed buildings; (iv)
the repaired or replaced Property is free of Liens, other than Permitted Liens
that are not Purchase Money Liens; (v) Borrowers comply with disbursement
procedures for such repair or replacement as Agent may reasonably require; and
(vi) the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $1,000,000.
 
8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
 
8.6.4 Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.
 
8.7 Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or a Borrower’s name,
but at the cost and expense of Borrowers:
 
(a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
 
(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts, by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) take control, in any manner, of any proceeds of Collateral; (v) prepare,
file and sign a Borrower’s name to a proof of claim or other document in a
bankruptcy of an Account Debtor, or to any notice, assignment or satisfaction of
Lien or similar document; (vi) receive, open and dispose of mail addressed to a
Borrower, and notify postal authorities to change the address for delivery
thereof to such address as Agent may designate; (vii) endorse any Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading, or similar document
or agreement relating to any Accounts, Inventory or other Collateral; (viii) use
a Borrower’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which a Borrower is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any
Borrower’s obligations under the Loan Documents.
 
53

--------------------------------------------------------------------------------


 
SECTION 9. REPRESENTATIONS AND WARRANTIES
 
9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:
 
9.1.1 Organization and Qualification. Each Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Each Borrower is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.
 
9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.
 
9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
 
9.1.4 Capital Structure. Schedule 9.1.4 shows, for each Borrower and Subsidiary,
its name, its jurisdiction of organization, its authorized and issued Equity
Interests, the holders of its Equity Interests, and all agreements binding on
such holders with respect to their Equity Interests. Each Borrower has good
title to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien,
and all such Equity Interests are duly issued, fully paid and non-assessable.
Except as shown on Schedule 9.1.4, there are no outstanding options to purchase,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to any Equity Interests
of any Borrower or Subsidiary. Each of the Borrower Agent’s Subdisiaries in
existence as of the date hereof are inactive and have no assets, operations or
income.
 
54

--------------------------------------------------------------------------------


 
9.1.5 Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, no Borrower or Subsidiary has been
known as or used any corporate, fictitious or trade names, has been the
surviving corporation of a merger or combination, or has acquired any
substantial part of the assets of any Person. The chief executive offices and
other places of business of Borrowers and Subsidiaries are shown on
Schedule 8.6.1. During the five years preceding the Closing Date, no Borrower or
Subsidiary has had any other office or place of business.
 
9.1.6 Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Except as set forth in Schedule
9.1.6, each Borrower and Subsidiary has paid and discharged all lawful claims
that, if unpaid, could become a Lien on its Properties, other than Permitted
Liens. All Liens of Agent in the Collateral are duly perfected, first priority
Liens, subject only to Permitted Liens that are expressly allowed to have
priority over Agent’s Liens.
 
9.1.7 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:
 
(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
 
(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
 
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;
 
(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;
 
(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective);
 
(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and
 
55

--------------------------------------------------------------------------------


 
(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and (iii)
there are no proceedings or actions threatened or pending against any Account
Debtor that could reasonably be expected to have a material adverse effect on
the Account Debtor’s financial condition.
 
9.1.8 Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated subject, in the case of interim
statements, to customary year-end adjustments. All projections delivered from
time to time to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time. Except for
the losses as of December 31, 2005 disclosed by Borrower Agent in Schedule 9.1.8
since September 30, 2005, there has been no change in the condition, financial
or otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect. No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading. Each Borrower is Solvent. There has been no material adverse change
in the Fixed Charge Coverage Ratio of Borrowers for the month of February 2006
as set forth in the projections delivered to Agent prior to the Closing Date.
 
9.1.9 Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.
 
9.1.10 Taxes. Except as disclosed in Schedule 9.1.10, each Borrower and
Subsidiary has filed all federal, state and local tax returns and other reports
that it is required by law to file, and has paid, or made provision for the
payment of, all Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested. The provision for Taxes
on the books of each Borrower and Subsidiary is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.
 
9.1.11 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.
 
9.1.12 Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Borrower’s knowledge, threatened Intellectual Property Claim with respect to
any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.12, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Subsidiary is shown on Schedule 9.1.12.
 
56

--------------------------------------------------------------------------------


 
9.1.13 Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and Borrowers and Subsidiaries
have complied with all foreign and domestic laws with respect to the shipment
and importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.
 
9.1.14 Compliance with Laws. Each Borrower and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law. No Inventory has been produced in violation
of the FLSA.
 
9.1.15 Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.15, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any known
environmental pollution, hazardous material or environmental clean-up. Except as
disclosed on Schedule 9.1.15, no Borrower or Subsidiary has received any
Environmental Notice. No Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it.
The representations and warranties contained in the Environmental Agreement are
true and correct on the Closing Date.
 
9.1.16 Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Borrower or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.16, none of which
prohibit the execution or delivery of any Loan Documents by an Obligor nor the
performance by an Obligor of any obligations thereunder.
 
9.1.17 Litigation. Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary. No
Borrower or Subsidiary is in default with respect to any order, injunction or
judgment of any Governmental Authority.
 
57

--------------------------------------------------------------------------------


 
9.1.18 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money. There is no basis
upon which any party (other than a Borrower or Subsidiary) could terminate a
Material Contract for cause prior to its scheduled termination date.
 
9.1.19 ERISA. Except as disclosed on Schedule 9.1.19, no Borrower or Subsidiary
has any Multiemployer Plan or Foreign Plan. Each Borrower and Subsidiary is in
full compliance with the requirements of all Applicable Law, including ERISA,
relating to each Multiemployer Plan and Foreign Plan. No fact or situation
exists that could reasonably be expected to result in a Material Adverse Effect
in connection with any Multiemployer Plan or Foreign Plan. No Borrower or
Subsidiary has any withdrawal liability in connection with a Multiemployer Plan
or Foreign Plan. All employer and employee contributions to Foreign Plans, to
the extent required by law or the terms of such plans, have been made or accrued
in accordance with normal accounting principles. The fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance and/or the book reserve established for
each Foreign Plan, together with any accrued contributions, are sufficient to
provide the accrued benefit obligations of all participants in such plans
according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles. Each Foreign Plan required to be registered has been
registered and is maintained in good standing with all applicable regulatory
authorities.
 
9.1.20 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate are material to the business of such
Borrower or Subsidiary. There exists no condition or circumstance that could
reasonably be expected to impair the ability of any Borrower or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.
 
9.1.21 Labor Relations. Except as described on Schedule 9.1.21, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement,
management agreement or consulting agreement. There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
or Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.
 
9.1.22 Payable Practices. No Borrower or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.
 
58

--------------------------------------------------------------------------------


 
9.1.23 Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940;
(b) a “holding company,” a “subsidiary company” of a “holding company,” or an
“affiliate” of either, within the meaning of the Public Utility Holding Company
Act of 1935; or (c) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any public utilities code or any other Applicable Law
regarding its authority to incur Debt.
 
9.1.24 Margin Stock. No Borrower or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds or Letters of
Credit will be used by Borrowers to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.
 
9.1.25 Plan Assets. No Borrower is an entity deemed to hold “plan assets” within
the meaning of 29 C.F.R. Sec.2510.3-101 of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA or any
“plan” (within the meaning of Section 4975 of the Internal Revenue Code), and
neither the execution of this Agreement nor the funding of any Loans gives rise
to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.
 
9.1.26  The Note Transaction. (i) The Borrower has delivered to the Agent a
complete and correct copy of the Existing Subordinated Debt Documents, including
all schedules and exhibits thereto, (ii) the Existing Subordinated Debt
Documents set forth the entire agreement and understanding of the parties
thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby, (iii) no Existing Subordinated Debt Document has been
amended or otherwise modified prior to the date hereof, (iv) the execution,
delivery and performance of each of the Existing Subordinated Debt Documents has
been duly authorized by all necessary action on the part of the applicable
Borrowers, (v) the Note Transaction has been effected in accordance with the
terms of the Existing Subordinated Debt Documents and all applicable law, (vi)
the Borrowers have not incurred or assumed any liabilities or obligations
pursuant to or in connection with the Note Transaction other than the Existing
Subordinated Debt Documents, (vii) the execution, delivery and performance of
this Agreement and the other Loan Documents and the funding of the Loans or
issuance of any Letter of Credit do not violate any term or provision of any of
the Existing Subordinated Debt Documents, and (viii) each Existing Subordinated
Debt Document is the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and by general principals of
equity.
 
9.1.27  Existing Subordinated Debt. The Borrower Agent has the power and
authority to incur the Debt provided for under the Existing Subordinated Debt
Documents and has duly authorized, executed and delivered the Existing
Subordinated Debt Documents. The Borrower Agent has issued, pursuant to due
authorization, the Subordinated Convertible Notes under the Existing
Subordinated Debt Documents. The Subordinated Convertible Notes constitute the
legal, valid and binding obligation of the Borrower Agent enforceable against
the Borrower Agent in accordance with their terms. The subordination provisions
of the Intercreditor Agreement and the Subordinated Convertible Notes are and
will be enforceable against the holders of the Subordinated Convertible Notes by
the holders of any Senior Indebtedness (as defined in the Intercreditor
Agreement). All Obligations, including, without limitation, those to pay
principal of and interest (including post-petition interest) on the Loan, the LC
Obligations and fees, indemnities and expenses in connection therewith,
constitute Senior Indebtedness (as defined in the Intercreditor Agreement), and
all such Obligations are entitled to the benefits of the subordination and lien
priorities created by the Intercreditor Agreement. The Borrower Agent
acknowledges that the Agent and the Lenders are entering into this Agreement,
and extending their Commitments, in reliance upon the subordination provisions
of the Intercreditor Agreement and this Section 9.1.27.
 
59

--------------------------------------------------------------------------------


 
9.2 Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
 
10.1 Affirmative Covenants. For so long as any Commitments or Obligations are
outstanding, each Borrower shall, and shall cause each Subsidiary to:
 
10.1.1 Inspections; Appraisals.
 
(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to any
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with any Borrower. To the extent any appraisal or other
information is shared by Agent or a Lender with any Borrower, such Borrower
acknowledges that it was prepared by Agent and Lenders for their purposes and
Borrowers shall not be entitled to rely upon it.
 
(b) Reimburse Agent for all reasonable charges, costs and expenses of Agent in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate, up to four times per
Loan Year; and (ii) appraisals of Inventory, Equipment and Real Estate, up to
one time per Loan Year; provided, however, that if an examination or appraisal
is initiated during a Default or Event of Default, all such charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limits. Subject to the foregoing, Borrowers shall pay Agent’s then standard
charges for each day that an employee of Agent or its Affiliates is engaged in
any examination activities (such charge is currently $850 per day (or portion
thereof) for each person retained or employed by the Agent with respect to each
field examination or audit, but is subject to change without notice by Agent),
and shall pay the standard charges of Agent’s internal appraisal group. This
Section shall not be construed to limit Agent’s right to conduct examinations or
to obtain appraisals at any time in its discretion, nor to use third parties for
such purposes.
 
60

--------------------------------------------------------------------------------


 
10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:
 
(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification as to scope, “going concern” or similar items) by a firm of
independent certified public accountants of recognized standing selected by
Borrowers and acceptable to Agent (Borrower’s current accountants are deemed
acceptable by Agent as of the Closing Date), and shall set forth in comparative
form corresponding figures for the preceding Fiscal Year and other information
acceptable to Agent;
 
(b) as soon as available, and in any event within 30 days after the end of each
month (and by no later than February 28 of each year with respect to the
financial statements for the month of January of such year), unaudited balance
sheets as of the end of such month and the related statements of income and cash
flow for such month and for the portion of the Fiscal Year then elapsed, on
consolidated and consolidating bases for Borrowers and Subsidiaries, setting
forth in comparative form corresponding figures for the preceding Fiscal Year
and certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes, all acceptable to Agent;
 
(c) as soon a available, and in any event within 45 days after the end of each
quarter, a copy of 10-Q quarterly report of the Borrowing Agent as filed with
the Securities and Exchange Commission;
 
(d) concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent and acceptable to Agent;
 
(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements, all
acceptable to Agent;
 
(f) not later than 30 days prior to the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow and
Availability for the next two Fiscal Years, month by month for the first Fiscal
Year, all acceptable to Agent;
 
61

--------------------------------------------------------------------------------


 
(g) at Agent’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;
 
(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
 
(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;
 
(j) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business;
 
(k) as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor, if any, in form and
substance satisfactory to Agent; and
 
(l) together with the monthly financial statements delivered as set forth in
Section 10.1.2(b), all material stop notices and release of stop notices,
explanations of short paids, list of cost overruns by job, report of production
of goods scheduled as compared to actual production, and all notices of any
claims for liquidated damages.
 
Simultaneously with retaining accountants for their annual audit, Borrowers
shall send a letter to the accountants, with a copy to Agent and Lenders,
notifying the accountants that one of the primary purposes for retaining their
services and obtaining audited financial statements is for use by Agent and
Lenders. Agent is authorized to send such notice if Borrowers fail to do so for
any reason.
 
10.1.3 Notices. Notify Agent and Lenders in writing, promptly after a Borrower’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination could have a Material
Adverse Effect; (b) any pending or threatened labor dispute, strike or walkout,
or the expiration of any material labor contract; (c) any default under or
termination of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $1,000,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice; (i) the discharge of or any
withdrawal or resignation by Borrowers’ independent accountants; or (j) any
opening of a new office or place of business, at least 30 days prior to such
opening.
 
62

--------------------------------------------------------------------------------


 
10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.
 
10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.
 
10.1.6 Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.
 
10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (rated A+ or better by Best
Rating Guide) satisfactory to Agent, (a) with respect to the Properties and
business of Borrowers and Subsidiaries of such type (including product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance), in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated, and (b) business
interruption insurance in an amount not less than $10,000,000, with deductibles
and subject to an Insurance Assignment satisfactory to Agent.
 
10.1.8 Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License.
 
10.1.9 Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person, including delivery of
such legal opinions, in form and substance satisfactory to Agent, as it shall
deem appropriate.
 
63

--------------------------------------------------------------------------------


 
10.2 Negative Covenants. For so long as any Commitments or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:
 
10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
 
(a) the Obligations;
 
(b) The Subordinated Convertible Notes in the aggregate outstanding principal
amount of $25,900,000 as of the Closing Date, as shall be reduced by principal
repayments thereon from time to time;
 
(c) Permitted Purchase Money Debt;
 
(d) Borrowed Money (other than the Obligations, the Existing Subordinated Debt
and Permitted Purchase Money Debt), but only to the extent outstanding on the
Closing Date and not satisfied with proceeds of the initial Loans;
 
(e) Bank Product Debt;
 
(f) Permitted Contingent Obligations;
 
(g) Refinancing Debt as long as each Refinancing Condition is satisfied; and
 
(h) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $500,000 in the aggregate at any
time.
 
10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
 
(a) Liens in favor of Agent;
 
(b) Purchase Money Liens securing Permitted Purchase Money Debt;
 
(c) Liens for Taxes not yet due or being Properly Contested;
 
(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;
 
(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens are at all times junior to Agent’s Liens;
 
64

--------------------------------------------------------------------------------


 
(f) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;
 
(g) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
 
(h) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;
 
(i) Liens arising under the Existing Subordinated Debt Documents to the extent
such Liens are permitted by and subject to the Intercreditor Agreement; and
 
(j) existing Liens shown on Schedule 10.2.2.
 
10.2.3 [Intentionally Omitted].
 
10.2.4 Distributions; Upstream Payments. Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Schedule 9.1.16.
 
10.2.5 Restricted Investments. Make any Restricted Investment.
 
10.2.6 Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.
 
10.2.7 Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by a Borrower to another
Borrower.
 
10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (a) the Existing Subordinated Debt, except as set
forth in the Intercreditor Agreement or herein (and a Senior Officer of Borrower
Agent shall certify to Agent in writing, not less than 5 Business Days prior to
the date of payment, that all conditions under such Intercreditor Agreement or
hereunder have been satisfied); or (b) any Borrowed Money (other than the
Obligations) prior to its due date under the agreements evidencing such Debt as
in effect on the Closing Date (or as amended thereafter with the consent of
Agent).
 
65

--------------------------------------------------------------------------------


 
Notwithstanding the above:
 
(a) the Existing Subordinated Debt Lenders may (1) at any time exercise any and
all rights under the Existing Subordinated Debt Documents to convert or redeem
any of the Existing Subordinated Debt Notes into common equity of the Borrower
Agent, and (2) so long as no Default or Event of Default exists or will exist as
a result thereof, receive payment of principal and regularly scheduled interest,
in cash, at the final scheduled maturity date of the Existing Subordinated Debt
Obligations; and
 
(b) so long as no Default or Event of Default exists or will exist as a result
thereof and immediately before and after giving effect to such payment
Availability exceeds $3,000,000, the Existing Subordinated Debt Lenders shall
have the right to cause the Borrower Agent to redeem, and the Borrower Agent
shall redeem up to the following principal amount(s) of Existing Subordinated
Debt Notes on each of the following redemption dates by delivering written
notice of the exercise of such right to the Borrower Agent no later than the
August 8th prior to the redemption dates: (i) up to $8,330,000 on August 31,
2006 (“First Redemption Date”), (ii) up to $9,230,000 on August 31, 2007
(“Second Redemption Date”), and (iii) up to $8,330,000 on September 2, 2008
(“Third Redemption Date”, and together with the First Redemption Date and the
Second Redemption Date, collectively, the “Redemption Dates”).
 
(i) If the Existing Subordinated Debt Lenders elect to redeem any of the
Existing Subordinated Debt Notes on the applicable Redemption Dates, the
Existing Subordinated Debt Lenders will be required to first use at least
$5,000,000 of cash collateral supporting the Existing Subordinated Debt Letter
of Credit as repayment proceeds for the First Redemption Date and Second
Redemption Date, respectively, to consummate the redemption; provided, that such
Existing Subordinated Debt Letter of Credit is automatically reduced by the
amount of any cash collateral which is released;
 
(ii) In the event the Borrower Agent is required to redeem any portion of the
Existing Subordinated Debt Notes on one of the applicable Redemption Dates,
which redemption, under the terms of the Existing Subordinated Debt Documents,
(i) triggers the release of cash collateral for the Existing Subordinated Debt
Letter of Credit and (ii) thereby reduces the Existing Subordinated Debt Letter
of Credit by a corresponding amount of such released cash collateral, the
Existing Subordinated Debt Lenders shall be permitted a right of redemption for
an amount up to the additional $3,330,000 then called for redemption on the
applicable Redemption Date, so long as (A) no greater than (1) $3,330,000 of
redemption proceeds, on the First Redemption Date, and (2) $4,230,000 of
redemption proceeds, on the Second Redemption Date, are derived from Borrowings
hereunder, (B) the Borrower Agent has met the conditions referenced in Section
10.2.8(b)(iii) below, (C) with respect to the applicable Redemption Date, the
Existing Subordinated Debt Lenders have used at least $5,000,000 of cash
collateral securing the Existing Subordinated Debt Letter of Credit towards
redemption of the Existing Subordinated Debt Notes on such specific Redemption
Date (with the corresponding reduction to the Existing Subordinated Debt Letter
of Credit), and (D) no Default or Event of Default then exists, or would result
from such payment;
 
66

--------------------------------------------------------------------------------


 
(iii) The redemption conditions referenced above shall be: (i) with respect to
the First Redemption Date, the Borrower Agent meeting one hundred percent (100%)
of its budgeted EBITDA as disclosed to the Agent on the date hereof for the
trailing six-month period ending on June 30, 2006, as evidenced by the delivery
of financial statements in compliance with Section 10.1.2 together with a
certificate signed by the chief financial officer of the Borrower Agent
certifying as to such evidence, and (ii) with respect to the Second Redemption
Date, the Borrower Agent meeting the requirements set out in clause (i) above
and meeting at least ninety percent (90%) of its budgeted EBITDA as disclosed to
the Agent on the date hereof for the trailing twelve-month period ending on June
30, 2007, as evidenced by the delivery of financial statements in compliance
with Section 10.1.2 together with a certificate signed by the chief financial
officer of the Borrower Agent certifying as to such evidence.
 
10.2.9 Fundamental Changes. Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for mergers or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower; change its name or conduct business under any fictitious
name; change its tax, charter or other organizational identification number; or
change its form or state of organization. Nothing in this Section 10.2.9 shall
limit Borrowers’ ability to issue common capital stock upon conversion of the
Subordinated Convertible Notes in accordance with its terms of the Intercreditor
Agreement or exercise of the warrants issued in connection with the Subordinated
Convertible Notes.
 
10.2.10 Subsidiaries.  Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.
 
10.2.11 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date.
 
10.2.12 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
 
10.2.13 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.
 
10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16; (b) a Restrictive Agreement relating to secured Debt permitted
hereunder, if such restrictions apply only to the collateral for such Debt; and
(c) customary provisions in leases and other contracts restricting assignment
thereof.
 
67

--------------------------------------------------------------------------------


 
10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.
 
10.2.16 Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.
 
10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents; (b)
payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7; (c)
payment of customary directors’ fees and indemnities; (d) transactions solely
among Borrowers; (e) transactions with Affiliates that were consummated prior to
the Closing Date, as shown on Schedule 10.2.17; and (f) transactions with
Affiliates in the Ordinary Course of Business, upon fair and reasonable terms
fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.
 
10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.
 
10.2.19 Amendments to Existing Subordinated Debt. Amend, supplement or otherwise
modify any document, instrument or agreement relating to the Existing
Subordinated Debt Documents except as set forth in the Intercreditor Agreement.
 
10.3 Financial Covenants. For so long as any Commitments or Obligations are
outstanding, Borrowers shall:
 
10.3.1 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of at
least the ratio set forth opposite each period below measured monthly as of the
last day of each month.
 
Period
 
Minimum Fixed Charge Coverage Ratio
     
Month ending February 28, 2006 measured on a trailing 2 month basis
 
0.90:1.00
     
Month ending March 31, 2006, measured on a year-to-date basis
 
1.10:1.00
     
Month ending April 30, 2006, measured on a year-to-date basis
 
1.30:1.00
     
Months ending May 31, 2006 through December 31, 2006, measured on a year-to-date
basis
 
1.50:1.00
     
Month ending January 31, 2007 and each month thereafter measured on a trailing
12 month basis
 
1.50:1.00



68

--------------------------------------------------------------------------------


 
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
 
11.1 Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
 
(a) Any Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);
 
(b) Any representation, warranty or other written statement of any Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
 
(c) Any Borrower breaches or fail to perform any covenant contained in
Sections 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.7,
10.1.8, 10.2 or 10.3;
 
(d) Any Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
 
(e) Any Guarantor repudiates, revokes or attempts to revoke its Guaranty; any
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders);
 
(f) Any breach or default of an Obligor occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of
$1,000,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;
 
(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $1,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;
 
(h) Any loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $500,000;
 
69

--------------------------------------------------------------------------------


 
(i) Any Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; any
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; any Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or any Obligor ceases to be Solvent;
 
(j) Any Insolvency Proceeding is commenced by any Obligor; an Insolvency
Proceeding is commenced against any Obligor and: such Obligor consents to the
institution of the proceeding against it, the petition commencing the proceeding
is not timely controverted by such Obligor, such petition is not dismissed
within 30 days after its filing, or an order for relief is entered in the
proceeding; a trustee (including an interim trustee) is appointed to take
possession of any substantial Property of or to operate any of the business of
any Obligor; or any Obligor makes an offer of settlement, extension or
composition to its unsecured creditors generally;
 
(k) A Reportable Event occurs that constitutes grounds for termination by the
Pension Benefit Guaranty Corporation of any Multiemployer Plan or appointment of
a trustee for any Multiemployer Plan; any Multiemployer Plan is terminated or
any such trustee is requested or appointed; any Obligor is in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan resulting from any withdrawal therefrom; or any event similar
to the foregoing occurs or exists with respect to a Foreign Plan;
 
(l) Any Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of such Obligor’s business,
or (ii) any state or federal law (including the Controlled Substances Act, Money
Laundering Control Act of 1986 and Illegal Exportation of War Materials Act)
that could lead to forfeiture of any material Property or any Collateral;
 
(m) A “default” or “event of default” (as defined in the Existing Subordinated
Debt Documents) shall occur under the Existing Subordinated Debt Documents;
 
(n) the subordination and/or lien priority provisions contained in the
Intercreditor Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or (i) any Person shall contest
in any manner the validity or enforceability of the Intercreditor Agreement,
deny that it has any further liability or obligation thereunder, or take any
action in violation thereof or fail to take any action required by the terms
thereof, or (ii) the Obligations or Liens granted herein, for any reason shall
not have the priority contemplated by this Agreement, or the Intercreditor
Agreement; or
 
(o) the bonding or surety industry requires or is granted or deemed to have,
collateral or subrogation rights with respect to any assets other than solely
with respect to accounts receivable arising directly from the lone project which
such bonding or surety company completed such project and not any other project
which such bonding or surety company may also be providing bonds; or
 
70

--------------------------------------------------------------------------------


 
(p) Any event occurs or condition exists that has a Material Adverse Effect.
 
11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:
 
(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;
 
(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;
 
(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and
 
(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Agent shall have the right to
conduct such sales on any Obligor’s premises, without charge, and such sales may
be adjourned from time to time in accordance with Applicable Law. Agent shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Agent may purchase any Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
the purchase price, may set off the amount of such price against the
Obligations.
 
11.3 License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.
 
71

--------------------------------------------------------------------------------


 
11.4 Setoff. Agent, Lenders and their Affiliates are each authorized by
Borrowers at any time during an Event of Default, without notice to Borrowers or
any other Person, to set off and to appropriate and apply any deposits (general
or special), funds, claims, obligations, liabilities or other Debt at any time
held or owing by Agent, any Lender or any such Affiliate to or for the account
of any Obligor against any Obligations, whether or not demand for payment of
such Obligation has been made, any Obligations have been declared due and
payable, are then due, or are contingent or unmatured, or the Collateral or any
guaranty or other security for the Obligations is adequate.
 
11.5 Remedies Cumulative; No Waiver.
 
11.5.1 Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrowers contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.
 
11.5.2 Waivers. The failure or delay of Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
specifically provided in a writing directed to Borrowers and executed by Agent
or the requisite Lenders, and such modification shall be applicable only to the
matter specified. No waiver of any Default or Event of Default shall constitute
a waiver of any other Default or Event of Default that may exist at such time,
unless expressly stated. If Agent or any Lender accepts performance by any
Obligor under any Loan Documents in a manner other than that specified therein,
or during any Default or Event of Default, or if Agent or any Lender shall delay
or exercise any right or remedy under any Loan Documents, such acceptance, delay
or exercise shall not operate to waive any Default or Event of Default nor to
preclude exercise of any other right or remedy. It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
 
SECTION 12. AGENT
 
12.1 Appointment, Authority and Duties of Agent.
 
12.1.1 Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e)
exercise all rights and remedies given to Agent with respect to any Collateral
under the Loan Documents, Applicable Law or otherwise. The duties of Agent shall
be ministerial and administrative in nature, and Agent shall not have a
fiduciary relationship with any Lender, Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto.
Agent alone shall be authorized to determine whether any Accounts or Inventory
constitute Eligible Accounts or Eligible Inventory, or whether to impose or
release any reserve, which determinations and judgments, if exercised in good
faith, shall exonerate Agent from liability to any Lender or other Person for
any error in judgment.
 
72

--------------------------------------------------------------------------------


 
12.1.2 Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents, nor be required to initiate or conduct any Enforcement
Action except to the extent directed to do so by Required Lenders while an Event
of Default exists. The conferral upon Agent of any right shall not imply a duty
on Agent’s part to exercise such right, unless instructed to do so by Required
Lenders in accordance with this Agreement.
 
12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
 
12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.
 
73

--------------------------------------------------------------------------------


 
12.2 Agreements Regarding Collateral and Field Examination Reports.
 
12.2.1 Lien Releases; Care of Collateral. Lenders authorize Agent to release any
Lien with respect to any Collateral (a) upon Full Payment of the Obligations,
(b) that is the subject of an Asset Disposition which Borrowers certify in
writing to Agent is a Permitted Asset Disposition or a Lien which Borrowers
certify is a Permitted Lien entitled to priority over Agent’s Liens (and Agent
may rely conclusively on any such certificate without further inquiry), (c) that
does not constitute a material part of the Collateral, or (d) with the written
consent of all Lenders. Agent shall have no obligation whatsoever to any Lenders
to assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
 
12.2.2 Possession of Collateral. Agent and Lenders appoint each other Lender as
agent for the purpose of perfecting Liens (for the benefit of Secured Parties)
in any Collateral that, under the UCC or other Applicable Law, can be perfected
by possession. If any Lender obtains possession of any such Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or otherwise deal with such Collateral in accordance with Agent’s
instructions.
 
12.2.3 Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit or other examination or any
appraisal prepared by or on behalf of Agent with respect to any Obligor or
Collateral (“Report”). Each Lender agrees (a) that neither Bank of America nor
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon Borrowers’ books and records as
well as upon representations of Borrowers’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any Claims arising in connection with any
third parties that obtain all or any part of a Report through such Lender.
 
12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.
 
74

--------------------------------------------------------------------------------


 
12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate its
Obligations, or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral. Notwithstanding the foregoing, however, a Lender may take action
to preserve or enforce its rights against an Obligor where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of Obligations held by such Lender, including the filing of proofs of claim in
an Insolvency Proceeding.
 
12.5 Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.1,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.
 
12.6 Indemnification of Agent Indemnitees.
 
12.6.1 Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE
INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A PRO RATA
BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY AGENT
INDEMNITEE. If Agent is sued by any receiver, trustee in bankruptcy,
debtor-in-possession or other Person for any alleged preference from an Obligor
or fraudulent transfer, then any monies paid by Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to Agent by Lenders to the extent of each Lender’s Pro Rata share.
 
12.6.2 Proceedings. Without limiting the generality of the foregoing, if at any
time (whether prior to or after the Commitment Termination Date) any proceeding
is brought against any Agent Indemnitees by an Obligor, or any Person claiming
through an Obligor, to recover damages for any act taken or omitted by Agent in
connection with any Obligations, Collateral, Loan Documents or matters relating
thereto, or otherwise to obtain any other relief of any kind on account of any
transaction relating to any Loan Documents, each Lender agrees to indemnify and
hold harmless Agent Indemnitees with respect thereto and to pay to Agent
Indemnitees such Lender’s Pro Rata share of any amount that any Agent Indemnitee
is required to pay under any judgment or other order entered in such proceeding
or by reason of any settlement, including all interest, costs and expenses
(including attorneys’ fees) incurred in defending same. In Agent’s discretion,
Agent may reserve for any such proceeding, and may satisfy any judgment, order
or settlement, from proceeds of Collateral prior to making any distributions of
Collateral proceeds to Lenders.
 
75

--------------------------------------------------------------------------------


 
12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
 
12.8 Successor Agent and Co-Agents.
 
12.8.1 Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor by merger or acquisition of the stock or assets of Bank of
America shall continue to be Agent hereunder without further act on the part of
the parties hereto, unless such successor resigns as provided above.
 
76

--------------------------------------------------------------------------------


 
12.8.2 Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.
 
12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.
 
12.10 Replacement of Certain Lenders. In the event that any Lender (a) fails to
fund its Pro Rata share of any Loan or LC Obligation hereunder, and such failure
is not cured within two Business Days, (b) defaults in performing any of its
obligations under the Loan Documents, or (c) fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders consented, then, in addition to any other rights and remedies
that any Person may have, Agent may, by notice to such Lender within 120 days
after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) specified by Agent,
pursuant to appropriate Assignment and Acceptance(s) and within 20 days after
Agent’s notice. Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if the Lender fails to execute same. Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).
 
77

--------------------------------------------------------------------------------


 
12.11 Remittance of Payments and Collections.
 
12.11.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day. Payment by Agent to any Lender shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such Lender under
the Loan Documents.
 
12.11.2 Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent.
 
12.11.3 Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, Lenders shall pay to Agent, on demand, such Lender’s Pro Rata share of the
amounts required to be returned.
 
12.12 Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
 
12.13 Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
 
78

--------------------------------------------------------------------------------


 
12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Lenders and Agent, and, except with respect to the notice requirement provided
in Section 12.8.1, does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and Agent, any action that Agent may take
under any Loan Documents shall be conclusively presumed to have been authorized
and directed by Lenders as herein provided.
 
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
 
13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent and Lenders and their respective successors and
assigns, except that (a) no Borrower shall have the right to assign its rights
or delegate its obligations under any Loan Documents, and (b) any assignment by
a Lender must be made in compliance with Section 13.3. Agent may treat the
Person which made any Loan as the owner thereof for all purposes until such
Person makes an assignment in accordance with Section 13.3. Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.
 
13.2 Participations.
 
13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.
 
13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.
 
79

--------------------------------------------------------------------------------


 
13.2.3 Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.
 
13.3 Assignments.
 
13.3.1 Permitted Assignments. A Lender may assign to any Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender be at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
 
13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $5,000, such assignment shall
become effective as specified in the notice, if it complies with this
Section 13.3. From the effective date of such assignment, the Eligible Assignee
shall for all purposes be a Lender under the Loan Documents, and shall have all
rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as appropriate.
 
13.4 Tax Treatment. If any interest in a Loan Document is transferred to a
Transferee that is organized under the laws of any jurisdiction other than the
United States or any state or district thereof, the transferor Lender shall
cause such Transferee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 5.10.
 
13.5 Representation of Lenders. Each Lender represents and warrants to each
Borrower, Agent and other Lenders that none of the consideration used by it to
fund its Loans or to participate in any other transactions under this Agreement
constitutes for any purpose of ERISA or Section 4975 of the Internal Revenue
Code assets of any “plan” as defined in Section 3(3) of ERISA or Section 4975 of
the Internal Revenue Code and the interests of such Lender in and under the Loan
Documents shall not constitute plan assets under ERISA.
 
80

--------------------------------------------------------------------------------


 
SECTION 14. MISCELLANEOUS
 
14.1 Consents, Amendments and Waivers.
 
14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent, with the
consent of Required Lenders, and each Obligor party to such Loan Document;
provided, however, that
 
(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
 
(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;
 
(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender; or
(ii) reduce the amount of, or waive or delay payment of, any principal, interest
or fees payable to such Lender; and
 
(d) without the prior written consent of all Lenders (except a defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.6, 7.1 (except to
add Collateral), or 14.1.1; (iii) amend the definitions of Borrowing Base (and
the defined terms used in such definition), Pro Rata or Required Lenders;
(iv) increase any advance rate, or increase total Commitments; (vi) release
Collateral with a book value greater than $500,000 during any calendar year,
except as currently contemplated by the Loan Documents; or (vii) release any
Obligor from liability for any Obligations, if such Obligor is Solvent at the
time of the release.
 
14.1.2 Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to any agreement relating to a Bank Product
shall be required for any modification of such agreement, and no Affiliate of a
Lender that is party to a Bank Product agreement shall have any other right to
consent to or participate in any manner in modification of any other Loan
Document. The making of any Loans during the existence of a Default or Event of
Default shall not be deemed to constitute a waiver of such Default or Event of
Default, nor to establish a course of dealing. Any waiver or consent granted by
Lenders hereunder shall be effective only if in writing, and then only in the
specific instance and for the specific purpose for which it is given.
 
14.1.3 Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
 
81

--------------------------------------------------------------------------------


 
14.2 Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
(OTHER THAN CLAIMS BROUGHT BY ONE INDEMNITEE AGAINST ANOTHER), INCLUDING CLAIMS
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a
Loan Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is (i) determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee, or (ii) for a
personal injury.
 
14.3 Notices and Communications.
 
14.3.1 Notice Address. Subject to Section 4.1.4, all notices, requests and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice, request or other communication shall be effective only (a) if given
by facsimile transmission, when transmitted to the applicable facsimile number,
if confirmation of receipt is received; (b) if given by mail, three Business
Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged. Notwithstanding
the foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1
or 5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice,
request or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Borrowers.
 
14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.
 
14.3.3 Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
 
14.4 Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans. Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.
 
82

--------------------------------------------------------------------------------


 
14.5 Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
 
14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
 
14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise specifically provided in another Loan
Document (by specific reference to the applicable provision of this Agreement),
if any provision contained herein is in direct conflict with any provision in
another Loan Document, the provision herein shall govern and control.
 
14.8 Counterparts; Facsimile Signatures. Any Loan Document may be executed in
counterparts, each of which taken together shall constitute one instrument. Loan
Documents may be executed and delivered by facsimile, and they shall have the
same force and effect as manually signed originals. Agent may require
confirmation by a manually-signed original, but failure to request or deliver
same shall not limit the effectiveness of any facsimile signature.
 
14.9 Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents embody the entire understanding of the parties with respect to the
subject matter thereof and supersede all prior understandings regarding the same
subject matter.
 
14.10 Obligations of Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Borrower. Each Borrower acknowledges and agrees that in
connection with all aspects of any transaction contemplated by the Loan
Documents, Borrowers, Agent, Issuing Bank and Lenders have an arms-length
business relationship that creates no fiduciary duty on the part of Agent,
Issuing Bank or any Lender, and each Borrower, Agent, Issuing Bank and Lender
expressly disclaims any fiduciary relationship.
 
83

--------------------------------------------------------------------------------


 
14.11 Confidentiality. During the term of this Agreement and for 12 months
thereafter, Agent and Lenders agree to take reasonable precautions to maintain
the confidentiality of any information that Borrowers deliver to Agent and
Lenders and identify as confidential at the time of delivery, except that Agent
and any Lender may disclose such information (a) to their respective officers,
directors, employees, Affiliates and agents, including legal counsel, auditors
and other professional advisors; (b) to any party to the Loan Documents from
time to time; (c) pursuant to the order of any court or administrative agency;
(d) upon the request of any Governmental Authority exercising regulatory
authority over Agent or such Lender (Agent or any Lender who receives such
request shall provide notice thereof to Borrower Agent); (e) which ceases to be
confidential, other than by an act or omission of Agent or any Lender, or which
becomes available to Agent or any Lender on a nonconfidential basis; (f) to the
extent reasonably required in connection with any litigation relating to any
Loan Documents or transactions contemplated thereby, or otherwise as required by
Applicable Law; (g) to the extent reasonably required for the exercise of any
rights or remedies under the Loan Documents; (h) to any actual or proposed party
to a Bank Product or to any Transferee, as long as such Person agrees to be
bound by the provisions of this Section; (i) to the National Association of
Insurance Commissioners or any similar organization, or to any nationally
recognized rating agency that requires access to information about a Lender’s
portfolio in connection with ratings issued with respect to such Lender; (j) to
any investor or potential investor in an Approved Fund that is a Lender or
Transferee, but solely for use by such investor to evaluate an investment in
such Approved Fund, or to any manager, servicer or other Person in connection
with its administration of any such Approved Fund; or (k) with the consent of
Borrowers. Any party to whom confidential information of Borrowers is disclosed
shall be advised of the confidential nature of the information, and except in
the case of (c) and (d) above, shall have agreed to or be deemed to be subject
to the confidentiality provisions of this Section. Notwithstanding the
foregoing, Agent and Lenders may issue and disseminate to the public general
information describing this credit facility, including the names and addresses
of Borrowers and a general description of Borrowers’ businesses, and may use
Borrowers’ names in advertising and other promotional materials.
 
14.12 [Intentionally Omitted].
 
14.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
84

--------------------------------------------------------------------------------


 
14.14 Consent to Forum; Arbitration.
 
14.14.1 Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER CALIFORNIA,
IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY
HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. Nothing herein shall limit the right of Agent or any Lender
to bring proceedings against any Obligor in any other court. Nothing in this
Agreement shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.
 
14.14.2 Arbitration. Notwithstanding any other provision of this Agreement to
the contrary, any controversy or claim among the parties relating in any way to
any Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration. The arbitration proceedings shall be conducted in Los Angeles or
Pasadena, California. The arbitration hearing shall commence within 90 days of
the arbitration demand and close within 90 days thereafter. The arbitration
award must be issued within 30 days after close of the hearing (subject to
extension by the arbitrator for up to 60 days upon a showing of good cause), and
shall include a concise written statement of reasons for the award. The
arbitrator shall give effect to applicable statutes of limitation in determining
any controversy or claim, and for these purposes, service on AAA under
applicable AAA rules of a notice of claim is the equivalent of the filing of a
lawsuit. Any dispute concerning this Section or whether a controversy or claim
is arbitrable shall be determined by the arbitrator. The arbitrator shall have
the power to award legal fees to the extent provided by this Agreement. Judgment
upon an arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuant to a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief. No
controversy or claim shall be submitted to arbitration without the consent of
all parties if, at the time of the proposed submission, such controversy or
claim relates to an obligation secured by Real Estate, but if all parties do not
consent to submission of such a controversy or claim to arbitration, it shall be
determined as provided in the next sentence. At the request of any party, a
controversy or claim that is not submitted to arbitration as provided above
shall be determined by judicial reference; and if such an election is made, the
parties shall designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in AAA
sponsored proceedings and the presiding referee of the panel (or the referee if
there is a single referee) shall be an active attorney or retired judge; and
judgment upon the award rendered by such referee or referees shall be entered in
the court in which proceeding was commenced. None of the foregoing provisions of
this Section shall limit the right of Agent or Lenders to exercise self-help
remedies, such as setoff, foreclosure or sale of any Collateral or to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
after or during any arbitration proceeding. The exercise of a remedy does not
waive the right of any party to resort to arbitration or reference. At Agent’s
option, foreclosure under a Mortgage may be accomplished either by exercise of
power of sale thereunder or by judicial foreclosure.]
 
85

--------------------------------------------------------------------------------


 
14.15 Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding, claim or counterclaim of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which a Borrower may in any
way be liable, and hereby ratifies anything Agent may do in this regard; (c)
notice prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent or any Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and (g)
notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
14.16 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 


86

--------------------------------------------------------------------------------


 
EXHIBIT A
 
to
 
Loan and Security Agreement
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is made to the Loan and Security Agreement dated as of March __, 2006,
as amended (“Loan Agreement”), among MODTECH HOLDINGS, INC., a Delaware
corporation (“Borrower Agent”) and these Subsidiaries of Borrower Agent parties
thereto (individually, a “Borrower” and collectively “Borrowers”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and such Lenders. Terms are used
herein as defined in the Loan Agreement.
 
______________________________________ (“Assignor”) and
______________________________________ “Assignee”) agree as follows:
 
1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Revolver Loans and $___________ of Assignor’s participations in LC Obligations,
and (b) the amount of $__________ of Assignor’s Revolver Commitment (which
represents (____%) of the total Revolver Commitments); and (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.
 
2. Assignor (i) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $__________, and the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$__________; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance by Borrowers of their obligations under the Loan Documents.
[Assignor is attaching the Note[s] held by it and requests that Agent exchange
such Note[s] for new Notes payable to Assignee [and Assignor].]
 
87

--------------------------------------------------------------------------------


 
3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (ii) confirms that it has received copies
of the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (iii) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (iv) confirms that it is
an Eligible Assignee; (v) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (vi) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (vii) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.
 
4. Assignee acknowledges and agrees that it will not sell or otherwise dispose
of the Assigned Interest or any portion thereof, or grant any participation
therein, in a manner which, or take any action in connection therewith which,
would violate the terms of any Loan Documents.
 
5. This Agreement and all rights and obligations shall be interpreted in
accordance with and governed by the laws of the State of ________________. If
any provision hereof would be invalid under Applicable Law, then such provision
shall be deemed to be modified to the extent necessary to render it valid while
most nearly preserving its original intent; no provision hereof shall be
affected by another provision’s being held invalid.
 
6. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission or by first-class mail,
shall be deemed given when sent and shall be sent as follows:
 
(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):
 
(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):
 
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
 
If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):
 
ABA No._______________________
Account No.____________________
Reference: _____________________
 
 
88

--------------------------------------------------------------------------------


 
If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):
 
ABA No._______________________
Account No.____________________
Reference: _____________________
 
IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________.
 
(“Assignee”)
 
By___________________________________
Title:
 
(“Assignor”)
 
By___________________________________
Title:
 


89

--------------------------------------------------------------------------------





EXHIBIT B
 
to
 
Loan and Security Agreement
 
ASSIGNMENT NOTICE
 
Reference is made to (i) the Loan and Security Agreement dated as of March __,
2006, as amended (“Loan Agreement”), among MODTECH HOLDINGS, INC., a Delaware
corporation (“Borrower Agent”) and these Subsidiaries of Borrower Agent parties
thereto (individually, a “Borrower” and collectively “Borrowers”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and such Lenders; and (ii) the
Assignment and Acceptance dated as of ____________, 20__ (“Assignment
Agreement”) between __________________ (“Assignor”) and ____________________
(“Assignee”). Terms are used herein as defined in the Loan Agreement.
 
Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations, and (b) the amount of $__________
of Assignor’s Revolver Commitment (which represents (____%) of the total
Revolver Commitments) (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date (“Effective
Date”) indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.
 
For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________.
 
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:
 
The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.
 
This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.
 
 
90

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Assignment Notice is executed as of _____________.
 
(“Assignee”)
 
By___________________________________
Title:
 
(“Assignor”)
 
By___________________________________
Title:
 
ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
 
BORROWER AGENT:*
 
MODTECH HOLDINGS, INC.
 
By_______________________________
Title:
 

4.  
No signature required if Assignee is a Lender, U.S.-based Affiliate of a Lender
or Approved Fund, or if an Event of Default exists.

 
BANK OF AMERICA, N.A.,
as Agent
 
By_______________________________
Title:
 


91

--------------------------------------------------------------------------------


 
SCHEDULE 1.1
 
to
 
Loan and Security Agreement
 
COMMITMENTS OF LENDERS
 


Lender
Revolver Commitment
Total Commitments
Bank of America, N.A.
$25,000,000
$25,000,000
 
 
 
 
 
 
 
 
 





92

--------------------------------------------------------------------------------






SCHEDULE 8.5
 
to
 
Loan and Security Agreement
 
DEPOSIT ACCOUNTS
 


Depository Bank
Type of Account
Account Number
Union Bank of California
Concentration
2100703044
Union Bank of California
Payroll
2100703052
Union Bank of California
Checking
9080009213
Bank of America
Concentration
1496202541
Bank of America
Payroll/taxes
1496002542





93

--------------------------------------------------------------------------------






SCHEDULE 8.6.1
 
to
 
Loan and Security Agreement
 
BUSINESS LOCATIONS
 
 
1.
Borrowers currently have the following business locations, and no others:

 
Chief Executive Office: 2830 Barrett Avenue, Perris, CA 92571
 
Other Locations: 310 Gibbs Blvd., Glen Rose, TX. 76043; 5301 W. Madison,
Phoenix, AZ 85043; 1602 Industrial Park Dr., Plant City, FL 33566; 517A Fyffe
Avenue, Stockton, CA 95203
 
2.
Borrowers maintain their books and records relating to Accounts and General
Intangibles at: 2830 Barrett Avenue, Perris, CA 92571

 


 
3.
Borrowers have had no office, place of business or agent for process located in
any county other than as set forth above, except: N/A

 


 
4.
Each Subsidiary currently has the following business locations, and no others:

 
Chief Executive Office: N/A
 
Other Locations: N/A
 
5.
Each Subsidiary maintains its books and records relating to Accounts and General
Intangibles at: N/A; all dormant; no assets or books and records

 


 
6.
Each Subsidiary has had no office, place of business or agent for process
located in any county other than as set forth above, except: N/A

 


 
7.
The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower or one of its Subsidiaries: N/A

 
Name and Address of Party
Nature of
Relationship
Amount of Inventory
Owner of Inventory
                               



94

--------------------------------------------------------------------------------






SCHEDULE 9.1.4
 
to
 
Loan and Security Agreement
 
NAMES AND CAPITAL STRUCTURE
 
1.
The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:

 


Name
Jurisdiction
Number and Class
of Authorized Shares
Number and Class
of Issued Shares
Innovative Modular Structures, Inc.
Florida
2,000
1,000
Coastal Modular Buildings, Inc.
Delaware
100
100
Trac Modular Manufacturing, Inc.
Arizona
50,000
5,000
Miller Acquisition Corp.
Delaware
100
0
Modtech Merger Corp.
Delaware
100
0




 
Innovative and Trac Modular have had their corporate charters either suspended
or revoked due to the failure to pay the annual minimum franchise tax. Both
Miller Acquisition Corp and Modtech Merger Corp. were formed to be used in
connection with a proposed merger with Miller Building Systems, Inc. that was to
take place in 1999- 2000, but did not occur. All of the subsidiaries are
inactive and have no assets, operations or income.



2.
The record holders of Equity Interests of each Borrower and Subsidiary are as
follows: Borrower is a publicly traded company with approximately 66 record
shareholders. Modtech Holdings, Inc. owns all of the outstanding shares of
common stock of Innovative Modular Structures, Inc. and Coastal Modular
Buildings, Inc. It owns 4,000 shares of the outstanding common stock of Trac
Modular Manufacturing, Inc. Raymond Schmuck, Jr. and Christine Cobb own 400 and
600 shares, respectively, of Trac Modular Manufacturing, Inc.

 
 
Name
Class of Stock
Number of Shares
Record Owner
                               

 
 
95

--------------------------------------------------------------------------------


 

 
3.
All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows: N/A

 
4.
The name of each Affiliate of a Borrower and the nature of the affiliation are
as follows: N/A

 
5.
 A total of approximately 22 individuals and institutions hold warrants to
acquire 1,460,268 shares of common stock of Modtech Holdings, Inc. The warrants
contain customary anti-dilution provisions which, if triggered, will increase
the number of shares that can be purchased upon exercise of the warrants.



6.
Officers, directors and employees of Modtech Holdings, Inc. hold options issued
pursuant to the company's stock option plans which as of March 1, 2006 are
exercisable, in the aggregate, for 1,373,300shares of the company's common
stock.

 


96

--------------------------------------------------------------------------------




SCHEDULE 9.1.5
 
to
 
Loan and Security Agreement
 
FORMER NAMES AND COMPANIES
 
1.
Each Borrower’s and Subsidiary’s correct corporate name, as registered with the
Secretary of State of its state of incorporation, is shown on Schedule 9.1.4.

 
2.
In the conduct of their businesses during five years preceding the Closing Date,
Borrowers and Subsidiaries have used the following names:

 
Entity
Fictitious, Trade or Other Name
Modtech Holdings, Inc.
Modtech
Modtech Holdings, Inc.
United Modular
Modtech Holdings, Inc.
Modtech Inc.
Modtech Holdings, Inc.
United Modular Technology
Modtech Holdings, Inc.
Modcrete
Modtech Holdings, Inc.
Modtech Telecom
Modtech Holdings, Inc.
Coastal Modular Buildings
Modtech Holdings, Inc.
Innovative Modular Structures
Modtech Holdings, Inc.
Office Master of Texas
Modtech Holdings, Inc.
SPI Holdings
SPI Manufacturing Inc.
Rosewood Enterprises
Modtech Holdings, Inc.
Rancho
Modtech Holdings, Inc.
Trac
Modtech Holdings, Inc.
Trac Modular Manufacturing
Modtech Holdings, Inc.
Arizona Millwork
Arizona Millwork Inc.
Rosewood Installation Services
Arizona Millwork Inc.
Rosewood Enterprises, The Shed Shop
Modtech Holdings, Inc.
Miller Structures Co., Inc. of California
Modtech Inc.
Del Tech
Ronfran Inc.
Standard Pacific Industries



Office Master of Texas, Inc., Coastal Modular Buildings, Inc., Innovative
Modular Structures, Inc., and Trac Modular Manufacturing, Inc. and Rosewood
Enterprises, Inc., SPI Holdings, Inc. were at one time operating subsidiaries of
Modtech Holdings, Inc. All such subsidiaries have either been merged with and
into Modtech Holdings, Inc. dissolved or had their corporate charters suspended,
revoked or declared inactive for failure to pay the annual minimum franchise
tax.


3.
In the five years preceding the Closing Date, no Borrower or Subsidiary has been
the surviving corporation of a merger or combination, except:

 
Modtech Holdings, Inc.
 
4.
In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired any substantial part of the assets of any Person, except: N/A

 


97

--------------------------------------------------------------------------------



 
SCHEDULE 9.1.8
 
to
 
Loan and Security Agreement
 
LOSSES

 
Modtech Holdings, Inc. incurred a net loss of $9.0 million for the 3-month
period ended December 31, 2005 and a net loss of $21.1 million for 12-month
period ended December 31, 2005.
 
 
98

--------------------------------------------------------------------------------



 
SCHEDULE 9.1.10
 
to
 
Loan and Security Agreement
 
TAXES

 
Innovative Modular Structures, Inc. and Trac Modular Manufacturing, Inc. have
not filed federal or state tax returns in years and have not paid any taxes,
including, without limitation, the minimum annual franchise tax in years. The
corporations have not have any operations or income during the period they have
not paid taxes or filed returns.
 
 
99

--------------------------------------------------------------------------------


 
 
 
SCHEDULE 9.1.12
 
to
 
Loan and Security Agreement
 
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
1.
Borrowers’ and Subsidiaries’ patents: N/A

 
Patent
Owner
Status in
Patent Office
Federal Registration
Number
Registration
Date
                             



2.
Borrowers’ and Subsidiaries’ trademarks:

 
Trademark
Owner
Status in
Trademark Office
Federal Registration
Number
Registration
Date
Modcrete
Modtech Holdings, Inc.
Registered, possibly abandoned
78208029
1/28/03
Modtech Telecom
Modtech Holdings, Inc.
Registered, possibly abandoned
76371867
2/14/02
United Modular
Modtech Holdings, Inc.
Registered, possibly abandoned
2598642
7/23/02
Modtech
Modtech Holdings, Inc.
Registered
2699855
3/25/03
United Modular Technology
Modtech Holdings, Inc.
Registered, possibly abandoned
75866601
12/7/99
The Right Space, At the Right Time, For the Right Price
Modtech Holdings, Inc.
Registered
78680057
7/27/05



Modtech Holdings, Inc. currently only uses the trademarks "Modtech" and "The
Right Space, At the Right Time, For the Right Price" in its business. The other
marks are no longer in use.


3.
Borrowers’ and Subsidiaries’ copyrights: N/A

 
Copyrights
Owner
Status in
Copyright Office
Federal Registration
Number
Registration
Date
Architectural Plans & Drawings for 2 story relocatable building 30' x 33'
Modtech Holdings, Inc.
Registered
VA1160334
September 26, 2002
Architectural Plans & Drawings for 2 story relocatable building 48' x 40'
Modtech Holdings, Inc.
Registered
VA1149006
September 25, 2002
Architectural Plans & Drawings for relocatable classroom building 30' x 32'
expandable to 270' x 32'
Modtech Holdings, Inc.
Registered
VA1149005
September 25, 2002
Architectural Plans & Drawings for relocatable classroom building 24' x 40'
expandable to 144'' x 40'
Modtech Holdings, Inc.
Registered
VA1147591
September 23, 2002
Architectural Plans & Drawings for relocatable building 24' x 40''
Modtech, Inc. (predecessor to Modtech Holdings, Inc.)
Registered
VA902842
July 20, 1998
Architectural Plans & Drawings for relocatable classroom building 24' x 40'
Modtech, Inc. (predecessor to Modtech Holdings, Inc.)
Registered
VA902841
July 20, 1998
Architectural Plans & Drawings for relocatable building for model 24' x 40'
Modtech, Inc. (predecessor to Modtech Holdings, Inc.)
Registered
VA880041
April 15, 1998


 
 
100

--------------------------------------------------------------------------------


 
4. Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions): N/A
 
Licensor
Description of License
Term of License
Royalties Payable
None
                     



101

--------------------------------------------------------------------------------





SCHEDULE 9.1.15
 
to
 
Loan and Security Agreement
 
ENVIRONMENTAL MATTERS
 



 
Borrower's leased facility at 5301 West Madison, Phoenix, Arizona is located
within a 25 square mile are listed by the Arizona Department of Environmental
Quality on the state priority list for contaminated sites. According to a 1998
environmental site assessment report pertaining to the facility, neither
Borrower nor the prior operators or owners of the property have been identified
as potentially responsible parties at the site. The report identified no
historical activity on the property that was likely to have been a source of the
contaminants at the site.
 
One of Borrower's former subsidiaries, Innovative Modular, Inc. owned property
in Florida. The property was sold in 2004 and the buyer was advised of the
requirement by Florida Department of Environmental Protection that a Declaration
of Restrictive Covenant be recorded against the property as a result of prior
contamination. The contamination was the result of crushed asphalt being used as
fill in the parking lot. The restriction which was requested in 2001, but never
filed prior to the sale, prohibited residential use of the property.
 
Innovative has since ceased all operations, currently has no known assets or
liabilities and has been suspended in Florida for failure to pay the minimum
annual franchise tax.
 
 
 
102

--------------------------------------------------------------------------------




 
SCHEDULE 9.1.16
 
to
 
Loan and Security Agreement
 
RESTRICTIVE AGREEMENTS
 
N/A
 
Entity
Agreement
Restrictive Provisions
                       





103

--------------------------------------------------------------------------------






SCHEDULE 9.1.17
 
to
 
Loan and Security Agreement
 
LITIGATION
 
1.
Proceedings and investigations pending against Borrowers or Subsidiaries:

 
The following is a list of all proceedings and investigations currently pending
against Borrower. With the exception of the TRICO PIPES case described below,
Borrower does not believe that an adverse decision in any of these cases is
reasonably likely to have a Material Adverse Effect.


1.1 Title of Action: BAYSIDE SOLUTIONS, INC. v. MODTECH HOLDINGS, INC., LIBERTY
UNION HIGH SCHOOL DISTRICT, LIBERTY MUTUAL INSURANCE COMPANY.


Nature of Action: The plaintiff alleges that Modtech failed to pay Bayside
Solutions $300,000 for the temporary labor staff Bayside provided on the
Heritage High School project.


Complaining Parties: Bayside Solutions, Inc., a California corporation.


Jurisdictional or Tribunal: Contra Costa County Superior Court
Case #CO6 00636


1.2 Title of Action: TRICO PIPES, ARAM HODESS and MICAH LONG on behalf of
themselves and all other similarly situated persons; and PLUMBERS AND
STEAMFITTERS LOCAL UNION NO. 159 v. MODTECH HOLDINGS, INC; BAYSIDE SOLUTIONS,
INC; and DOES 1 through 50, inclusive.


Nature of Action: Lawsuit


Plaintiffs allege that they worked on a public works project and that Bayside, a
temporary labor service used by Modtech, did not pay them properly and violated
the wage and hour laws for public work projects. These individuals worked on the
Liberty Union (Heritage project); plaintiffs further allege that local
apprentices were not used on the same project and that others employed by
Modtech on various public works projects are similarly situated and have not
been paid properly. This has been filed as a Class Action suit, but has not yet
been certified as a Class Action.
 
Complaining Parties: TRICO PIPES, ARAM HODESS and MICAH LONG, and PLUMBERS AND
STEAMFITTERS LOCAL UNION NO. 159.


Jurisdictional or Tribunal: Superior Court, County of Alameda
Case No. RG 06252511


104

--------------------------------------------------------------------------------


 
1.3 Title of Action: HERIBERTO LEPEZ, SILVIA LOPEZ, PEDRO GALAVIZ on behalf of
themselves and in the interest of the general public, v. LEONARD CAMPBELL, INC.,
dba LC CONTRACTORS, MODTECH HOLDINGS, INC., dba MODTECH and DOES 1 through 50
inclusive.


Nature of Action: Lawsuit


Plaintiffs allege that they provided labor to Campbell on various public works
projects where Campbell was acting as a sub to Modtech. Plaintiffs claim that
they were not paid a prevailing wage by Campbell and are seeking to recover
damages from both Campbell and Modtech. Plaintiffs have yet to state the amount
of damages they are claiming.


Complaining Parties: HERIBERTO LEPEZ, SILVIA LOPEZ, and PEDRO GOLAVIZ


Jurisdictional or Tribunal: Superior Court of California, County of Sacramento.
Case No. 05AS00514


1.4 Title of Action: TNT Construction Services v. Modtech Holdings, Inc. aka
Modtech, Inc., and Does 1 through 100, inclusive.


Nature of Action: Lawsuit
 
Plaintiff is a subcontractor to Modtech Holdings, Inc. Plaintiff alleges that
Modtech breached its contract with TNT by having others complete its scope of
work and that TNT was not paid for change order work it completed.
 
Complaining Parties: TNT Construction Services


Jurisdictional or Tribunal: Riverside County Superior Court
Case No. RIC439652


1.5 Title of Action: Contractors & Employees 401k Plan as sponsored by Leonard
Campbell, Inc.


Nature of Action: Investigation


The US Department of Labor is investigating to determine if Leonard Campbell
made appropriate contributions to the required pension plans.
 
Complaining Parties: Unknown

Jurisdictional or Tribunal: Investigative authority of the Secretary of Labor.


105

--------------------------------------------------------------------------------


 
1.6 Title of Action: NORMAN S. WRIGHT MECHANICAL EQUIPMENT CORP. v. TRAHAN
MECHANICAL, INC., a business entity, form unknown, purporting to be a California
corporation; MODTECH HOLDINGS, INC., a business entity, form unknown, purporting
to be a Delaware corporation; LIBERTY MUTUAL INSURANCE COMPANY, a business
entity, form unknown, purporting to be a Massachusetts corporation; LIBERTY
UNION HIGH SCHOOL DISTRICT, a public entity; and DOES 1-50, inclusive.


Nature of Action: Lawsuit


Being sued by Plaintiff, NORMAN S. WRIGHT MECHANICAL EQUIPMENT CORP., a
California corporation , for breach of contract; monies due; quantum meruit;
account stated; action on payment bond, foreclosure of stop notice by Trahan
Mechanical, Inc. a subcontractor for Modtech Holdings, Inc.


Complaining Parties: NORMAN S. WRIGHT MECHANICAL EQUIPMENT CORP.


Jurisdictional or Tribunal: Contra Costa County Superior Court
Case No. C06-00242


1.7 Title of Action: DIRECT DIGITAL CONTROLS v. TRAHAN MECHANICAL, INC.;
MODTECH, INC.; LIBERTY UNION HIGH SCHOOL DISTRICT; LIBERTY MUTUAL INSURANCE
COMPANUY; and DOES 1 through 10, inclusive.


Nature of Action: Lawsuit


Being sued by Plaintiff Direct Digital Controls, Inc., for complaint for damages
for breach of contract; to enforce stop notice and for recovery on Contractor’s
payment bond against Trahan Mechanical, a subcontractor for Modtech Holdings,
Inc.


Complaining Parties: DIRECT DIGITAL CONTROLS, INC.


Jurisdictional or Tribunal: Contra Costa County Superior Court
Case No. C06-00149
 
2.
The only threatened proceedings or investigations of which any Borrower or
Subsidiary is aware are as follows: N/A

 


106

--------------------------------------------------------------------------------




SCHEDULE 9.1.19
 
to
 
Loan and Security Agreement
 
PENSION PLANS 
 
N/A
 
1.
Borrowers and Subsidiaries have the following Multiemployer Plans: N/A

 


Party
Type of Multiemployer Plan
               



2.
Borrowers and Subsidiaries have the following Foreign Plans: N/A

 


Party
Description of Plan
               





107

--------------------------------------------------------------------------------






SCHEDULE 9.1.21
 
to
 
Loan and Security Agreement
 
LABOR CONTRACTS
 
N/A
 
Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:
 
N/A


Parties
Type of Agreement
Term of Agreement
                       





108

--------------------------------------------------------------------------------






SCHEDULE 10.2.2
 
to
 
Loan and Security Agreement
 
EXISTING LIENS
 


 
The following parties have Liens against some or all of Borrower's assets:
 
Citicorp Vendor Finance, Inc. (equipment lease)
 
Amphora Limited (all assets)
 
U.S. National Bank Association (certificate of deposit)
 
Fortress Credit Corp. (all assets)
 


109

--------------------------------------------------------------------------------






SCHEDULE 10.2.17
 
to
 
Loan and Security Agreement
 
EXISTING AFFILIATE TRANSACTIONS
 
N/A
 


 


110

--------------------------------------------------------------------------------




 